Exhibit 10.4

WARRANT AGREEMENT

between

PARKER DRILLING COMPANY

and

EQUINITI TRUST COMPANY,

as Warrant Agent

Dated as of March 26, 2019

Warrants To Purchase Common Stock



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

Definitions

     1  

2.

 

Warrant Certificates

     8    

2.1

  

Original Issuance of Warrants

     8    

2.2

  

Form of Warrant Certificates

     8    

2.3

  

Execution and Delivery of Warrant Certificates

     8    

2.4

  

Global Warrant Certificates

     9  

3.

 

Exercise and Expiration of Warrants

     11    

3.1

  

Right to Acquire Common Stock Upon Exercise

     11    

3.2

  

Exercise and Expiration of Warrants

     11    

3.3

  

Application of Funds upon Exercise of Warrants

     13    

3.4

  

Payment of Taxes

     13    

3.5

  

Cancellation of Warrant Certificates

     13    

3.6

  

Shares Issuable

     13    

3.7

  

Maximum Percentage

     13  

4.

 

Dissolution, Liquidation or Winding Up

     14  

5.

 

Adjustments

     15    

5.1

  

Adjustments

     15    

5.2

  

Fractional Interest

     23    

5.3

  

No Other Adjustments

     23  

6.

 

Loss or Mutilation

     24  

7.

 

Reservation and Authorization of Common Stock

     25  

8.

 

Warrant Transfer Books

     25  

9.

 

Warrant Holders

     27    

9.1

  

No Voting or Dividend Rights

     27    

9.2

  

Rights of Action

     27    

9.3

  

Treatment of Holders of Warrant Certificates

     27  

10.

 

Concerning the Warrant Agent

     27    

10.1

  

Nature of Duties and Responsibilities Assumed

     27    

10.2

  

Right to Consult Counsel

     29    

10.3

  

Compensation, Reimbursement and Indemnification

     29    

10.4

  

Warrant Agent May Hold Company Securities

     29    

10.5

  

Resignation and Removal; Appointment of Successor

     30    

10.6

  

Appointment of Countersigning Agent

     30  

11.

 

Notices

     31    

11.1

  

Notices Generally

     31    

11.2

  

Required Notices to Holders

     33  

12.

 

Inspection

     33  

13.

 

Amendments

     34  

 

i



--------------------------------------------------------------------------------

14.

  Waivers      35  

15.

  Successor to Company      35  

16.

  Headings      35  

17.

  Counterparts      35  

18.

  Severability      35  

19.

  No Redemption      35  

20.

  Persons Benefiting      36  

21.

  Applicable Law; Venue      36  

22.

  Entire Agreement      36  

 

EXHIBITS    Exhibit A    Form of Warrant Certificate

 

ii



--------------------------------------------------------------------------------

WARRANT AGREEMENT

This Warrant Agreement (as may be supplemented, amended or amended and restated
pursuant to the applicable provisions hereof, this “Agreement”), dated as of
March 26, 2019, between Parker Drilling Company, a Delaware corporation (the
“Company”), and Equiniti Trust Company, a limited trust company organized under
the laws of the State of New York, as warrant agent (the “Warrant Agent”).
Capitalized terms that are used in this Agreement shall have the meanings set
forth in Section 1 hereof.

WITNESSETH THAT:

WHEREAS, pursuant to the terms and conditions of the Joint Chapter 11 Plan of
Reorganization of Parker Drilling Company and Its Debtor Affiliates, Docket
No. 17 (the “Plan”) relating to a reorganization under chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”), the Company proposes to issue
and deliver Warrants (as defined below) to purchase up to an aggregate of
2,580,182 shares of its Common Stock (as defined below), subject to adjustment
as provided herein, and the Warrant Certificates evidencing such Warrants;

WHEREAS, each Warrant shall entitle the registered owner thereof to purchase one
share of the Common Stock, subject to adjustment as provided herein;

WHEREAS, the Warrants and the shares of Common Stock issuable upon exercise of
the Warrants are being issued in an offering in reliance on the exemption from
the registration requirements of the Securities Act (as defined below) and of
any applicable state securities or “blue sky” laws afforded by Section 1145 of
the Bankruptcy Code; and

WHEREAS, the Company desires that the Warrant Agent act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, exchange, transfer, substitution and exercise of Warrants and the
Warrant Certificates evidencing such Warrants.

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

1.

Definitions.

“Action” has the meaning set forth in Section 11.2.

“Affiliate” of any specified Person, means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such specified Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent Members” has the meaning set forth in Section 2.4(b).

“Agreement” has the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

“Applicable Procedures” means, with respect to any transfer or exchange of, or
exercise of any Warrants evidenced by, any Global Warrant Certificate, the
procedures of the Depositary that apply to such transfer, exchange or exercise.

“Appropriate Officer” means any person designated as such by the Board of
Directors from time to time.

“Bankruptcy Code” has the meaning set forth in the recitals hereto.

“Black-Scholes Value” means, with respect to any Sale Cash Only Transaction, the
fair market value of a Warrant on the date of consummation of such Sale Cash
Only Transaction in accordance with the Black-Scholes model for valuing options,
using (a) a risk free rate equal to the annual yield on the U.S. Treasury
security with a maturity date closest to the Scheduled Expiration Date, as the
yield on that security exists as of such date, (b) a term equal to the time in
years (rounded to the nearest 1/1000th of a year) from such date until the
Scheduled Expiration Date, (c) an assumed volatility of 35%, (d) an underlying
security price for Common Stock of the value of the consideration received in
such Sale Cash Only Transaction in respect of each outstanding share of Common
Stock and (e) the aggregate number of shares of Common Stock for which such
Warrant is then exercisable.

“Black-Scholes Value Limit” for each Warrant means, with respect to any Sale
Cash Only Transaction, the quotient obtained by dividing (i) $15,000,000 by
(ii) the aggregate number of Warrants outstanding immediately prior to the
closing of such Sale Cash Only Transaction.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a legal holiday in the State of New York or a day on which banking
institutions and trust companies in the state in which the Corporate Agency
Office is located are authorized or obligated by law, regulation or executive
order to close.

“Cash Consideration” means, with respect to any Sale Cash Only Transaction or
Sale Cash and Securities Transaction, the consideration constituting cash and
property other than securities receivable upon such Sale Transaction by holders
of shares of Common Stock that are Qualifying Persons on account of their
holdings of Common Stock.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.

“Common Stock” means, subject to the provisions of Section 5.1(h), the common
stock, par value $0.01 per share, of the Company.

“Company” means the company identified in the preamble hereof, and any Successor
Company that becomes successor to the Company in accordance with Section 15.

 

2



--------------------------------------------------------------------------------

“Company Order” means a written request or order signed in the name of the
Company by an Appropriate Officer, and delivered to the Warrant Agent.

“Constituent Person” has the meaning set forth in the definition of “Qualifying
Person.”

“Corporate Agency Office” has the meaning set forth in Section 8.

“corporation” means a corporation, association, company (including limited
liability company), joint-stock company, business trust or other similar entity.

“Countersigning Agent” means any Person authorized by the Warrant Agent to act
on behalf of the Warrant Agent to countersign Warrant Certificates.

“Current Market Price” means on any date:

(i) if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is listed or admitted to
trading on any U.S. national securities exchange or traded in the
over-the-counter market in the United States (A) the average of the Quoted
Prices for the 30 consecutive Trading Days ending on the Trading Day that next
precedes such date or, if such date is not a Trading Day, for the next preceding
Trading Day or (B) in the case of any computation under Section 5.1(d), the
average of the Quoted Prices for the 30 consecutive Trading Days ending on the
Trading Day that is the day before the “ex” date for the Spin-Off Dividend
requiring such computation; or

(ii) if the reference is to the per share price of Common Stock on any date
herein specified and if on such date the Common Stock is not listed or admitted
to trading on any U.S. national securities exchange or traded in the
over-the-counter market in the United States, the amount which a willing buyer
would pay a willing seller in an arm’s length transaction on such date (neither
being under any compulsion to buy or sell) for one share of the Common Stock as
determined as of such date by the Treasurer or Chief Financial Officer of the
Company in good faith, whose determination shall be conclusive and evidenced by
a certificate of such officer delivered to the Warrant Agent.

“Definitive Warrant Certificate” means a Warrant Certificate registered in the
name of the Holder thereof that does not bear the Global Warrant Legend and that
does not have a “Schedule of Decreases in Warrants” attached thereto.

“Depositary” means DTC and its successors as depositary hereunder.

“DTC” means The Depository Trust Company.

“ex’ date” means, when used with respect to any dividend or distribution, the
first date on which the Common Stock trades regular way on the relevant exchange
or in the relevant market from which the Quoted Price was obtained, in each case
without the right to receive such dividend or distribution.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case, as amended from time to time.

“Exercise Date” has the meaning set forth in Section 3.2(f).

“Exercise Form” has the meaning set forth in Section 3.2.

“Exercise Period” means the period from and including the Original Issue Date to
and including the Expiration Date.

“Exercise Price” means the exercise price per share of Common Stock, initially
set at $48.85, subject to adjustment as provided in Section 5.1.

“Expiration Date” means the earlier to occur of (x) the Scheduled Expiration
Date, (y) the date of consummation of a Sale Cash Only Transaction and (z) a
Winding Up.

“Fair Market Value” means on any date, as to any non-cash property that is
receivable upon conversion, change or exchange of shares of Common Stock in any
Sale Transaction or comprises all or a portion of any Spin-Off Dividend: the
amount which a willing buyer would pay a willing seller in an arm’s length
transaction on such date (neither being under any compulsion to buy or sell) for
such security or other non-cash property, as determined as of such date by the
Board of Directors in good faith, whose determination shall be evidenced by a
resolution of the Board of Directors filed with the Warrant Agent with written
notice of such determination given by the Company to the Holders in accordance
with Section 11.2.

“Global Warrant Certificate” means a Warrant Certificate deposited with or on
behalf of and registered in the name of the Depositary or its nominee, that
bears the Global Warrant Legend and that has the “Schedule of Decreases in
Warrants” attached thereto.

“Global Warrant Legend” means the legend set forth in Section 2.4(a).

“Group Member” has the meaning set forth in Section 3.7.

“Holder” means any Person in whose name at the time any Warrant Certificate is
registered upon the Warrant Register and, when used with respect to any Warrant
Certificate, the Person in whose name such Warrant Certificate is registered in
the Warrant Register.

“Maximum Percentage” has the meaning set forth in Section 3.7.

“Non-Sale Transaction” means any Transaction if immediately after consummation
of such Transaction a Specified Person beneficially own more than 50% of the
Common Stock (if a Surviving Transaction) or the common equity securities of the
Successor Company (if a Non-Surviving Transaction).

“Non-Surviving Transaction” has the meaning set forth in Section 5.1(h).

“Original Issue Date” means March 26, 2019, the date on which Warrants are
originally issued under this Agreement.

 

4



--------------------------------------------------------------------------------

“outstanding” when used with respect to any Warrants, means, as of the time of
determination, all Warrants theretofore originally issued under this Agreement
except (i) Warrants that have been exercised pursuant to Section 3.2(a), (ii)
Warrants that have expired, terminated and become void pursuant to
Section 3.2(b), Section 4 or Section 5.1(h) and (iii) Warrants that have
otherwise been acquired by the Company; provided, however, that in determining
whether the Holders of the requisite amount of the outstanding Warrants have
given any request, demand, authorization, direction, notice, consent or waiver
under the provisions of this Agreement, Warrants held directly or beneficially
by the Company or any Subsidiary of the Company or any of their respective
employees shall be disregarded and deemed not to be outstanding.

“Person” means any individual, corporation, partnership, joint venture, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Plan” has the meaning set forth in the recitals hereto.

“Qualifying Electing Person” means, with respect to any Non-Sale Transaction, a
holder of Common Stock that (i) is a Qualifying Person; and (ii) if (as a result
of rights of election or otherwise) the kind or amount of securities, cash and
other property receivable upon such Transaction is not the same for each share
of Common Stock held immediately prior to such Transaction, makes an election to
receive the maximum amount of securities pursuant to any rights of election, if
any, as to the kind or amount of securities, cash and other property receivable
upon conversion, change or exchange of shares of Common Stock in such
Transaction.

“Qualifying Person” means, with respect to any Transaction, a holder of Common
Stock that is neither (i) an employee of the Company or of any Subsidiary
thereof nor (ii) a Person with which the Company consolidated or into which the
Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (“Constituent Person”), or an Affiliate of
a Constituent Person.

“Quoted Price” means, on any Trading Day, with respect to the Common Stock, the
VWAP of the Common Stock on such Trading Day on the principal U.S. national
securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not listed or admitted to trading on any U.S.
national securities exchange, the average of the closing bid and asked prices in
the over-the-counter market in the United States as furnished by any New York
Stock Exchange member firm that shall be selected from time to time by the
Company for that purpose.

“Recipient” has the meaning set forth in Section 3.2(e).

“Redomestication Transaction” means a Non-Surviving Transaction in which all of
the property received upon such Non-Surviving Transaction by each holder of
shares of Common Stock consists solely of securities, cash in lieu of fractional
shares and other de minimis consideration, and the holders of the shares of
Common Stock immediately prior to such Non-Surviving Transaction are the only
holders of the equity securities of the Successor Company immediately after the
consummation of such Non-Surviving Transaction.

 

5



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled, advised, sub-advised, managed or
co-managed by such Person, by any Affiliate of such Person, or, if applicable,
such Person’s investment manager.

“Required Warrant Holders” means Holders of Warrant Certificates evidencing a
majority of the then-outstanding Warrants.

“Sale Cash and Securities Transaction” means a Sale Transaction that is neither
(i) a Sale Cash Only Transaction nor (ii) a Sale Securities Only Transaction.

“Sale Cash Only Transaction” means a Sale Transaction in which all of the
consideration receivable upon the consummation (which includes, for the
avoidance of doubt, a dividend or distribution if such Sale Transaction consists
of a sale of all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole)) of such Sale Transaction by holders of shares
of Common Stock that are Qualifying Persons on account of their holdings of
Common Stock consists of cash and/or property other than securities.

“Sale Securities Only Transaction” means a Sale Transaction in which all of the
property received upon the consummation (which includes, for the avoidance of
doubt, a dividend or distribution if such Sale Transaction consists of a sale of
all or substantially all of the assets of the Company and its Subsidiaries
(taken as a whole)) of such Sale Transaction by holders of shares of Common
Stock that are Qualifying Persons on account of their holdings of Common Stock
consists solely of securities.

“Sale Transaction” means any Transaction that does not constitute a Non-Sale
Transaction or a Redomestication Transaction (i.e. either (i) a Sale Cash and
Securities Transaction, (ii) a Sale Cash Only Transaction or (iii) a Sale
Securities Only Transaction).

“Scheduled Expiration Date” means September 26, 2024 5:00 p.m. New York time
(the fifth and a half (5 1/2) anniversary of the Original Issue Date) or, if not
a Business Day, then the next Business Day thereafter.

“Securities Act” means the Securities Act of 1933, as amended.

“Special Dividend” means any payment by the Company to all holder of its Common
Stock of any dividend, or any other distribution by the Company to such holders,
of cash to the extent paid from and on account of (directly or indirectly) the
proceeds of any sale of assets of the Company or any of its Subsidiaries other
than any dividend or distribution upon a Transaction to which Section 5.1(h)
applies.

“Specified Person” means any of (i) Brigade Capital Management, LLC and its
Related Funds and controlled Affiliates, (ii) Highbridge Capital Management LLC
and its Related Funds and controlled Affiliates, (iii) Whitebox Advisors LLC and
its Related Funds and controlled Affiliates or (iv) Värde Partners and its
Related Funds and controlled Affiliates.

“Spin-Off Dividend” means any payment by the Company to all holders of its
Common Stock of any dividend, or any other distribution by the Company to such
holder of any shares of capital stock of any class or series, or similar equity
interest, of or relating to a Subsidiary or other business unit or of any
rights, warrants or other securities exercisable for or convertible for or
exchangeable into any such shares of capital stock, other than any dividend or
distribution (i) upon a Transaction to which Section 5.1(h) applies or (ii) of
any Common Stock referred to in Section 5.1(b).

 

6



--------------------------------------------------------------------------------

“Subsidiary” means a corporation (as defined in this Section 1) more than 50% of
the outstanding voting stock of which is owned, directly or indirectly, by the
Company or by one or more other Subsidiaries, or by the Company and one or more
other Subsidiaries. For purposes of this definition, “voting stock” means stock
which ordinarily has voting power for the election of directors, whether at all
times or only so long as no senior class of stock has such voting power by
reason of any contingency.

“Substituted Property” has the meaning set forth in Section 5.1(h)(y)(i)(A).

“Substituted Securities” has the meaning set forth in Section 5.1(h).

“Successor Company” has the meaning set forth in Section 15.

“Surviving Transaction” has the meaning set forth in Section 5.1(h).

“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.

“Transaction” has the meaning set forth in Section 5.1(h).

“VWAP” means the volume-weighted average price for trading hours of the regular
trading session (including any extensions thereof), determined without regard to
pre-open or after-hours trading or any other trading outside of the trading
hours of the regular trading session (including any extensions thereof).

“Warrant Agent” means the warrant agent set forth in the preamble hereof or the
successor or successors of such Warrant Agent appointed in accordance with the
terms hereof.

“Warrant Certificates” means those certain warrant certificates evidencing the
Warrants, substantially in the form set forth in Exhibit A attached hereto,
which, for the avoidance of doubt, are either Global Warrant Certificates or
Definitive Warrant Certificates.

“Warrant Register” has the meaning set forth in Section 8.

“Warrants” means those certain warrants to purchase initially up to an aggregate
of 2,580,182 shares of Common Stock at the Exercise Price, subject to adjustment
pursuant to Section 5, issued hereunder.

“Winding Up” has the meaning set forth in Section 4.

 

7



--------------------------------------------------------------------------------

2.

Warrant Certificates.

2.1 Original Issuance of Warrants.

(a) On the Original Issue Date, one or more Global Warrant Certificates
evidencing the Warrants shall be executed by the Company and delivered to the
Warrant Agent for countersignature, and the Warrant Agent shall, upon receipt of
a Company Order and at the direction of the Company set forth therein,
countersign and deliver such Global Warrant Certificates for original issuance
to the Depositary, or its custodian, for crediting to the accounts of its
participants for the benefit of the holders of beneficial interests in the
Warrants on the Original Issue Date pursuant to the Applicable Procedures of the
Depositary on the Original Issue Date.

(b) Except as set forth in Section 2.4, Section 3.2(d), Section 6 and Section 8,
the Global Warrant Certificates delivered to the Depositary (or a nominee
thereof) on the Original Issue Date shall be the only Warrant Certificates
issued or outstanding under this Agreement.

(c) Each Warrant Certificate shall evidence the number of Warrants specified
therein, and each Warrant evidenced thereby shall represent the right, subject
to the provisions contained herein and therein, to purchase one share of Common
Stock, subject to adjustment as provided in Section 5.

2.2 Form of Warrant Certificates.

The Warrant Certificates evidencing the Warrants shall be in registered form
only and substantially in the form set forth in Exhibit A hereto, shall be dated
the date on which countersigned by the Warrant Agent, shall have such insertions
as are appropriate or required or permitted by this Agreement and may have such
letters, numbers or other marks of identification and such legends and
endorsements typed, stamped, printed, lithographed or engraved thereon as the
officers of the Company executing the same may approve (execution thereof to be
conclusive evidence of such approval) and as are not inconsistent with the
provisions of this Agreement, or as may be required to comply with any law or
with any rule or regulation pursuant thereto or with any rule or regulation of
any securities exchange on which the Warrants may be listed, or to conform to
usage.

2.3 Execution and Delivery of Warrant Certificates.

(a) Warrant Certificates evidencing the Warrants which may be countersigned and
delivered under this Agreement are limited to Warrant Certificates evidencing
2,580,182 Warrants except for Warrant Certificates countersigned and delivered
upon registration of transfer of, or in exchange for, or in lieu of, one or more
previously countersigned Warrant Certificates pursuant to Section 2.4,
Section 3.2(d), Section 6 and Section 8.

(b) The Warrant Agent is hereby authorized to countersign and deliver Warrant
Certificates as required by Section 2.1 or by Section 2.4, Section 3.2(d),
Section 6 or Section 8.

(c) The Warrant Certificates shall be executed in the corporate name and on
behalf of the Company by the Chairman (or any Co-Chairman) of the Board of
Directors, the Chief Executive Officer, the President or any one of the Vice
Presidents of the Company under corporate seal reproduced thereon and attested
to by the Secretary or one of the Assistant Secretaries of the

 

8



--------------------------------------------------------------------------------

Company, either manually or by facsimile signature printed thereon. The Warrant
Certificates shall be manually countersigned by the Warrant Agent and shall not
be valid for any purpose unless so countersigned. In case any officer of the
Company whose signature shall have been placed upon any of the Warrant
Certificates shall cease to be such officer of the Company before
countersignature by the Warrant Agent and issue and delivery thereof, such
Warrant Certificates may, nevertheless, be countersigned by the Warrant Agent
and issued and delivered with the same force and effect as though such person
had not ceased to be such officer of the Company, and any Warrant Certificate
may be signed on behalf of the Company by such person as, at the actual date of
the execution of such Warrant Certificate, shall be a proper officer of the
Company, although at the date of the execution of this Agreement any such person
was not such officer.

2.4 Global Warrant Certificates.

(a) Any Global Warrant Certificate shall bear the legend substantially in the
form set forth in Exhibit A hereto (the “Global Warrant Legend”).

(b) So long as a Global Warrant Certificate is registered in the name of the
Depositary or its nominee, members of, or participants in, the Depositary
(“Agent Members”) shall have no rights under this Agreement with respect to the
Warrants evidenced by such Global Warrant Certificate held on their behalf by
the Depositary or its custodian, and the Depositary may be treated by the
Company, the Warrant Agent and any agent of the Company or the Warrant Agent as
the absolute owner of such Warrants, and as the sole Holder of such Warrant
Certificate, for all purposes. Accordingly, any such Agent Member’s beneficial
interest in such Warrants will be shown only on, and the transfer of such
interest shall be effected only through, records maintained by the Depositary or
its nominee or its Agent Members, and neither the Company nor the Warrant Agent
shall have any responsibility or liability with respect to such records
maintained by the Depositary or its nominee or its Agent Members.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Warrant Agent or any agent of the Company or the Warrant Agent from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
holder of any security.

(c) Any holder of a beneficial interest in Warrants evidenced by a Global
Warrant Certificate registered in the name of the Depositary or its nominee
shall, by acceptance of such beneficial interest, agree that transfers of
beneficial interests in the Warrants evidenced by such Global Warrant
Certificate may be effected only through a book-entry system maintained by the
Holder of such Global Warrant Certificate (or its agent), and that ownership of
a beneficial interest in Warrants evidenced thereby shall be reflected solely in
such book-entry form.

(d) Transfers of a Global Warrant Certificate registered in the name of the
Depositary or its nominee shall be limited to transfers in whole, and not in
part, to the Depositary, its successors, and their respective nominees except as
set forth in Section 2.4(e). Interests of beneficial owners in a Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
transferred in accordance with the Applicable Procedures of the Depositary.

 

9



--------------------------------------------------------------------------------

(e) A Global Warrant Certificate registered in the name of the Depositary or its
nominee shall be exchanged for Definitive Warrant Certificates only if the
Depositary (i) has notified the Company that it is unwilling or unable to
continue as or ceases to be a clearing agency registered under Section 17A of
the Exchange Act and (ii) a successor to the Depositary registered as a clearing
agency under Section 17A of the Exchange Act is not able to be appointed by the
Company within 90 days or the Depositary is at any time unwilling or unable to
continue as Depositary and a successor to the Depositary is not able to be
appointed by the Company within 90 days. In any such event, each Global Warrant
Certificate registered in the name of the Depositary or its nominee shall be
surrendered to the Warrant Agent for cancellation in accordance with
Section 3.5, and the Company shall execute, and the Warrant Agent shall
countersign and deliver, to each beneficial owner identified by the Depositary,
in exchange for such beneficial owner’s beneficial interest in such Global
Warrant Certificate, Definitive Warrant Certificates evidencing, in the
aggregate, the number of Warrants theretofore represented by such Global Warrant
Certificate with respect to such beneficial owner’s respective beneficial
interest. Any Definitive Warrant Certificate delivered in exchange for an
interest in a Global Warrant Certificate pursuant to this Section 2.4(e) shall
not bear the Global Warrant Legend. Interests in any Global Warrant Certificate
may not be exchanged for Definitive Warrant Certificates other than as provided
in this Section 2.4(e).

(f) The Holder of a Global Warrant Certificate registered in the name of the
Depositary or its nominee may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder of a Warrant Certificate is entitled
to take under this Agreement or such Global Warrant Certificate.

(g) Each Global Warrant Certificate will evidence such of the outstanding
Warrants as will be specified therein and each shall provide that it evidences
the aggregate number of outstanding Warrants from time to time endorsed thereon
and that the aggregate number of outstanding Warrants evidenced thereby may from
time to time be reduced, to reflect exercises or expirations. Any endorsement of
a Global Warrant Certificate to reflect the amount of any decrease in the
aggregate number of outstanding Warrants evidenced thereby will be made by the
Warrant Agent (i) in the case of an exercise, in accordance with the Applicable
Procedures as required by Section 3.2(c) or (ii) in the case of an expiration,
in accordance with Section 3.2(b).

(h) The Company initially appoints DTC to act as Depositary with respect to the
Global Warrant Certificates.

(i) Every Warrant Certificate authenticated and delivered in exchange for, or in
lieu of, a Global Warrant Certificate or any portion thereof, pursuant to this
Section 2.4 or Section 8 or Section 10, shall be authenticated and delivered in
the form of, and shall be, a Global Warrant Certificate, and a Global Warrant
Certificate may not be exchanged for a Definitive Warrant Certificate, in each
case, other than as provided in Section 2.4(e). Whenever any provision herein
refers to issuance by the Company and countersignature and delivery by the
Warrant Agent of a new Warrant Certificate in exchange for the portion of a
surrendered Warrant Certificate that has not been exercised, in lieu of the
surrender of any Global Warrant Certificate and the issuance, countersignature
and delivery of a new Global Warrant Certificate in exchange therefor, the
Warrant Agent may endorse such Global Warrant Certificate to reflect a reduction
in the number of Warrants evidenced thereby in the amount of Warrants so
evidenced that have been so exercised.

 

10



--------------------------------------------------------------------------------

(j) Beneficial interests in any Global Warrant Certificate may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Global Warrant Certificate in accordance with the Applicable Procedures.

(k) At such time as all Warrants evidenced by a particular Global Warrant
Certificate have been exercised or expires, terminates or become void in whole
and not in part, such Global Warrant Certificate shall, if not in custody of the
Warrant Agent, be surrendered to or retained by the Warrant Agent for
cancellation in accordance with Section 3.5.

 

3.

Exercise and Expiration of Warrants.

3.1 Right to Acquire Common Stock Upon Exercise. Each Warrant Certificate shall,
when countersigned by the Warrant Agent, entitle the Holder thereof, subject to
the provisions thereof and of this Agreement, to acquire from the Company, for
each Warrant evidenced thereby, one share of Common Stock at the Exercise Price,
subject to adjustment as provided in this Agreement. The Exercise Price, and the
number of shares of Common Stock obtainable upon exercise of each Warrant, shall
be adjusted from time to time as required by Section 5.1.

3.2 Exercise and Expiration of Warrants.

(a) Exercise of Warrants. Subject to and upon compliance with the terms and
conditions set forth herein, a Holder of a Warrant Certificate may exercise all
or any whole number of the Warrants evidenced thereby, on any Business Day from
and after the Original Issue Date until 5:00 p.m., New York time, on the
Expiration Date, for the shares of Common Stock obtainable thereunder.

(b) Expiration of Warrants. The Warrants, to the extent not exercised prior
thereto, shall automatically expire, terminate and become void as of 5:00 p.m.,
New York time, on the Expiration Date. No further action of any Person
(including by, or on behalf of, any Holder, the Company, or the Warrant Agent)
shall be required to effectuate the expiration of Warrants pursuant to this
Section 3.2(b).

(c) Method of Exercise. In order for a Holder to exercise all or any of the
Warrants represented by a Warrant Certificate, the Holder thereof must (i) (x)
in the case of a Global Warrant Certificate, deliver to the Warrant Agent an
exercise form for the election to exercise such Warrants substantially in the
form set forth in Exhibit A hereto (an “Exercise Form”), setting forth the
number of Warrants being exercised and otherwise properly completed and duly
executed by the Holder thereof and deliver such Warrants by book-entry transfer
through the facilities of the Depositary to the Warrant Agent in accordance with
the Applicable Procedures and otherwise comply with the Applicable Procedures in
respect of the exercise of such Warrants or (y) in the case of a Definitive
Warrant Certificate, at the Corporate Agency Office, (I) deliver to the Warrant
Agent an Exercise Form, setting forth the number of Warrants being exercised and
otherwise properly completed and duly executed by the Holder thereof, and
(II) surrender to the Warrant Agent the Definitive Warrant Certificate
evidencing such Warrants; and (ii) pay to the Warrant Agent an amount equal to
(x) all taxes required to be paid by the Holder, if any, pursuant to Section 3.4
prior to, or concurrently with, exercise of such Warrants and (y) the aggregate
of the Exercise Price in respect of each share of Common Stock into which such
Warrants are exercisable, in case of (x) and (y), by cashier’s check payable to
the order of the Company, or by wire transfer in immediately available funds to
such account of the Company at such banking institution as the Company shall
have designated from time to time for such purpose in accordance with
Section 11.1(b).

 

11



--------------------------------------------------------------------------------

(d) Partial Exercise. If fewer than all the Warrants represented by a Warrant
Certificate are exercised, (i) in the case of exercise of Warrants evidenced by
a Global Warrant Certificate, the Warrant Agent shall endorse the “Schedule of
Decreases in Warrants” attached to such Global Warrant Certificate to reflect
the Warrants being exercised and (ii) in the case of exercise of Warrants
evidenced by a Definitive Warrant Certificate, such Definitive Warrant
Certificate shall be surrendered and a new Definitive Warrant Certificate of the
same tenor and for the number of Warrants which were not exercised shall be
executed by the Company. The Warrant Agent shall countersign the new Definitive
Warrant Certificate, registered in such name or names, subject to the provisions
of Section 8 regarding registration of transfer and payment of governmental
charges in respect thereof, as may be directed in writing by the Holder, and
shall deliver the new Definitive Warrant Certificate to the Person or Persons in
whose name such new Definitive Warrant Certificate is so registered. The
Company, whenever required by the Warrant Agent, will supply the Warrant Agent
with Definitive Warrant Certificates duly executed on behalf of the Company for
such purpose.

(e) Issuance of Common Stock. Upon due exercise of Warrants evidenced by any
Warrant Certificate in conformity with the foregoing provisions of
Section 3.2(c), the Warrant Agent shall, when actions specified in
Section 3.2(c)(i) have been effected and any payment specified in
Section 3.2(c)(ii) is received, deliver to the Company the Exercise Form
received pursuant to Section 3.2(c)(i), deliver or deposit all funds received as
instructed in writing by the Company and advise the Company by telephone at the
end of such day of the amount of funds so deposited to its account. The Company
shall thereupon, as promptly as practicable, and in any event within five
(5) Business Days after the Exercise Date referred to below, (i) determine the
number of shares of Common Stock issuable pursuant to exercise of such Warrants
pursuant to Section 3.6 and (ii) (x) in the case of exercise of Warrants
evidenced by a Global Warrant Certificate, deliver or cause to be delivered to
the Recipient (as defined below) in accordance with the Applicable Procedures
shares of Common Stock in book-entry form to be so held through the facilities
of DTC in an amount equal to, or, if the Common Stock may not then be held in
book-entry form through the facilities of DTC, duly executed certificates
representing, or (y) in the case of exercise of Warrants evidenced by Definitive
Warrant Certificates, execute or cause to be executed and deliver or cause to be
delivered to the Recipient (as defined below) a certificate or certificates
representing, in case of (x) and (y), the aggregate number of shares of Common
Stock issuable upon such exercise (based upon the aggregate number of Warrants
so exercised), as so determined, together with an amount in cash in lieu of any
fractional share(s), if the Company so elects pursuant to Section 5.2. The
shares of Common Stock in book-entry form or certificate or certificates
representing shares of Common Stock so delivered shall be, to the extent
possible, in such denomination or denominations as such Holder shall request in
the applicable Exercise Form and shall be registered or otherwise placed in the
name of, and delivered to, the Holder or, subject to Section 3.4, such other
Person as shall be designated by the Holder in such Exercise Form (the Holder or
such other Person being referred to herein as the “Recipient”).

 

12



--------------------------------------------------------------------------------

(f) Time of Exercise. Each exercise of a Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which each of
the requirements for exercise of such Warrant specified in Section 3.2(c) has
been duly satisfied (the “Exercise Date”). At such time, subject to
Section 5.1(f)(iv), shares of Common Stock in book-entry form or the
certificates for the shares of Common Stock issuable upon such exercise as
provided in Section 3.2(e) shall be deemed to have been issued and, for all
purposes of this Agreement, the Recipient shall, as between such Person and the
Company, be deemed to be and entitled to all rights of the holder or record of
such Common Stock.

3.3 Application of Funds upon Exercise of Warrants. Any funds delivered to the
Warrant Agent upon exercise of any Warrant(s) shall be held by the Warrant Agent
in trust for the Company. The Warrant Agent shall promptly deliver and pay to or
upon the written order of the Company all funds received by it upon the exercise
of any Warrants by bank wire transfer to an account designated by the Company or
as the Warrant Agent otherwise may be directed in writing by the Company.

3.4 Payment of Taxes. The Company shall pay any and all taxes (other than income
taxes) that may be payable in respect of the issue or delivery of shares of
Common Stock on exercise of Warrants pursuant hereto. The Company shall not be
required, however, to pay any tax or other charge imposed in respect of any
transfer involved in the issue and delivery of shares of Common Stock in
book-entry form or any certificates for shares of Common Stock or payment of
cash or other property to any Recipient other than the Holder of the Warrant
Certificate evidencing the exercised Warrant, and in case of such transfer or
payment, the Warrant Agent and the Company shall not be required to issue or
deliver any shares of Common Stock in book-entry form or any certificate or pay
any cash until (a) such tax or charge has been paid or an amount sufficient for
the payment thereof has been delivered to the Warrant Agent or the Company or
(b) it has been established to the Company’s satisfaction that any such tax or
other charge that is or may become due has been paid.

3.5 Cancellation of Warrant Certificates. Any Definitive Warrant Certificate
surrendered for exercise shall, if surrendered to the Company, be delivered to
the Warrant Agent. All Warrant Certificates surrendered or delivered to or
received by the Warrant Agent for cancellation pursuant to this Section 3.5 or
Section 2.4(e) or Section 2.4(k) shall be promptly cancelled by the Warrant
Agent and shall not be reissued by the Company. The Warrant Agent shall destroy
any such cancelled Warrant Certificates and deliver its certificate of
destruction to the Company, unless the Company shall otherwise direct.

3.6 Shares Issuable. The number of shares of Common Stock “obtainable upon
exercise” of Warrants at any time shall be the number of shares of Common Stock
into which such Warrants are then exercisable. The number of shares of Common
Stock “into which each Warrant is exercisable” shall be one share, subject to
adjustment as provided in Section 5.1.

3.7 Maximum Percentage. A Holder of a Warrant will have notified the Company and
the Warrant Agent in writing by submitting the notice form included as Exhibit B
attached hereto to the Company and the Warrant Agent prior to the Original Issue
Date in the event it elects to be subject to the provisions contained in this
Section 3.7; however, no Holder of a Warrant shall be subject to this
Section 3.7 unless he, she or it makes such election. If the election is made by
a

 

13



--------------------------------------------------------------------------------

Holder, the Warrant Agent shall not effect the exercise of the Holder’s Warrant,
and such Holder shall not have the right to exercise such Warrant, to the extent
that after giving effect to such exercise, such Person (together with such
Person’s Affiliates and any Person who is a member of a group (as defined in
Rule 13d-5 under the Exchange Act) with such Person (such Person a “Group
Member”) relating to the equity securities of the Company), to the Warrant
Agent’s knowledge based solely on the information certified to the Warrant Agent
in the Exercise Form, would beneficially own in excess of 9.9% (the “Maximum
Percentage”) of the shares of Common Stock outstanding. For purposes of the
foregoing sentence, the aggregate number of shares of Common Stock beneficially
owned by such Person, its Affiliates and its Group Members shall include the
number of shares of Common Stock issuable upon exercise of the Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock that would be issuable upon (x) exercise of the
remaining, unexercised portion of the Warrant beneficially owned by such Person
and its Affiliates and Group Members, if the shares underlying the Warrant would
exceed the Maximum Percentage and (y) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Company beneficially owned
by such Person and its Affiliates and Group Members (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. Solely the Warrant Agent shall determine the
extent to which the Warrant is exercisable in accordance with this Section 3.7,
and neither the Company nor any transfer agent of the Company shall have any
obligation to verify or confirm the accuracy of such determination. For purposes
of making the foregoing determination, the Company shall, within two
(2) Business Days, confirm orally and in writing to the Warrant Agent the number
of shares of Common Stock then outstanding. For any reason at any time, upon the
written request of the Holder of the Warrant, the Company shall, within two
(2) Business Days, confirm orally and in writing to such Holder the number of
shares of Common Stock then outstanding. By written notice to the Company and
the Warrant Agent, the Holder of a Warrant may from time to time (i) increase or
decrease the Maximum Percentage applicable to such Holder to any other
percentage specified in such notice or (ii) revoke its election pursuant to this
Section 3.7; provided, however, that any such increase, decrease or revocation
shall not be effective until the sixty-first (61st) day after such notice is
delivered to the Company and the Warrant Agent.

 

4.

Dissolution, Liquidation or Winding Up.

Unless Section 5.1(h) applies, if, on or prior to the Expiration Date, the
Company (or any other Person controlling the Company) shall propose a voluntary
or involuntary dissolution, liquidation or winding up (collectively, a “Winding
Up”; provided that a Winding Up shall not be effected pursuant to a Transaction)
of the affairs of the Company, the Company shall give written notice thereof to
the Warrant Agent and all Holders in the manner provided in Section 11.1(b)
prior to the date on which such transaction is expected to become effective or,
if earlier, the record date for such transaction. Such notice shall also specify
the date as of which the holders of record of the shares of Common Stock shall
be entitled to exchange their shares for securities, money or other property
deliverable upon such dissolution, liquidation or winding up, as the case may
be, on which date each Holder of Warrant Certificates shall receive the
securities, money or other property which such Holder would have been entitled
to receive had such Holder been the holder of record of the shares of Common
Stock into which the Warrants were exercisable immediately prior to such
dissolution, liquidation or winding up (net of the then applicable Exercise
Price) and the rights to exercise the Warrants shall terminate.

 

14



--------------------------------------------------------------------------------

Unless Section 5.1(h) applies, in case of any Winding Up of the Company, the
Company shall deposit with the Warrant Agent any funds or other property which
the Holders are entitled to receive pursuant to the above paragraph, together
with a Company Order as to the distribution thereof. After receipt of such
deposit from the Company and after receipt of surrendered Warrant Certificates
evidencing Warrants, the Warrant Agent shall make payment in appropriate amount
to such Person or Persons as it may be directed in writing by the Holder
surrendering such Warrant Certificate. The Warrant Agent shall not be required
to pay interest on any money deposited pursuant to the provisions of this
Section 4 except such as it shall agree with the Company to pay thereon. Any
moneys, securities or other property which at any time shall be deposited by the
Company or on its behalf with the Warrant Agent pursuant to this Section 4 shall
be, and are hereby, assigned, transferred and set over to the Warrant Agent in
trust for the purpose for which such moneys, securities or other property shall
have been deposited; provided that moneys, securities or other property need not
be segregated from other funds, securities or other property held by the Warrant
Agent except to the extent required by law.

 

5.

Adjustments.

5.1 Adjustments. In order to prevent dilution of the rights granted under the
Warrants and to grant the Holders certain additional rights, the Exercise Price
shall be subject to adjustment from time to time only as specifically provided
in this Section 5.1 and the number of shares of Common Stock obtainable upon
exercise of Warrants shall be subject to adjustment from time to time only as
specifically provided in this Section 5.1.

(a) Subdivisions and Combinations. In the event the Company shall, at any time
or from time to time after the Original Issue Date while any Warrants remain
outstanding and unexpired in whole or in part, effect a subdivision (by any
stock split, subdivision or otherwise) of the outstanding shares of Common Stock
into a greater number of shares of Common Stock (other than (x) a subdivision
upon a Transaction to which Section 5.1(h) applies or (y) a stock split effected
by means of a stock dividend or distribution to which Section 5.1(b) applies),
then and in each such event the Exercise Price in effect at the opening of
business on the day after the date upon which such subdivision becomes effective
shall be proportionately decreased. Conversely, if the Company shall, at any
time or from time to time after the Original Issue Date while any Warrants
remain outstanding and unexpired in whole or in part, effect a combination (by
any reverse stock split, combination or otherwise) of the outstanding shares of
Common Stock into a smaller number of shares of Common Stock (other than a
combination upon a Transaction to which Section 5.1(h) applies), then and in
each such event the Exercise Price in effect at the opening of business on the
day after the date upon which such combination becomes effective shall be
proportionately increased. Any adjustment under this Section 5.1(a) shall become
effective immediately after the opening of business on the day after the date
upon which the subdivision or combination becomes effective.

 

15



--------------------------------------------------------------------------------

(b) Stock Dividends. In the event the Company shall, at any time or from time to
time after the Original Issue Date while any Warrants remain outstanding and
unexpired in whole or in part, make or issue to the holders of its Common Stock
a dividend or distribution payable in, or otherwise make or issue a dividend or
other distribution on any class of its capital stock payable in, shares of
Common Stock (other than a dividend or distribution upon a Transaction to which
Section 5.1(h) applies), then and in each such event the Exercise Price in
effect at the opening of business on the day after the date for the
determination of the holders of shares of Common Stock entitled to receive such
dividend or distribution shall be decreased by multiplying such Exercise Price
by a fraction (not to be greater than 1):

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding at the close of business on such date for determination;
and

(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding at the close of business on such date for
determination plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.

Any adjustment under this Section 5.1(b) shall, subject to Section 5.1(f)(iv),
become effective immediately after the opening of business on the day after the
date for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution.

(c) Reclassifications. A reclassification of the Common Stock (other than any
such reclassification in connection with a Transaction to which Section 5.1(h)
applies) into shares of Common Stock and shares of any other class of stock
shall be deemed:

(i) a Spin-Off Dividend by the Company to the holders of its Common Stock of
such shares of such other class of stock for the purposes and within the meaning
of Section 5.1(d) (and the effective date of such reclassification shall be
deemed to be “the date for the determination of the holders of Common Stock
entitled to receive such Spin-Off Dividend” for the purposes and within the
meaning of Section 5.1(d)); and

(ii) if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock for the purposes and within the meaning
of Section 5.1(a) (and the effective date of such reclassification shall be
deemed to be “the date upon which such subdivision becomes effective” or “the
date upon which such combination becomes effective,” as applicable, for the
purposes and within the meaning of Section 5.1(a)).

(d) Spin-Off Dividend. In the event the Company shall, at any time or from time
to time after the Original Issue Date while any Warrants remain outstanding and
unexpired in whole or in part, make or issue any Spin-Off Dividend, then and in
each such event, the Exercise Price in effect immediately prior to the close of
business on the date for the determination of the holders of Common Stock
entitled to receive such Spin-Off Dividend shall be decreased by multiplying
such Exercise Price by a fraction (not to be greater than 1):

 

16



--------------------------------------------------------------------------------

(i) the numerator of which shall be the Current Market Price per share of Common
Stock on such date for determination minus the portion applicable to one share
of Common Stock of the Fair Market Value ( as determined in good faith by the
Board of Directors, whose determination shall be evidenced by a resolution of
the Board of Directors filed with the Warrant Agent) of such Spin-Off Dividend
so distributed; and

(ii) the denominator of which shall be such Current Market Price per share of
Common Stock.

Any adjustment under this Section 5.1(d) shall, subject to Section 5.1(f)(v)
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Stock entitled to
receive such Spin-Off Dividend. If the Board of Directors determines the Fair
Market Value of any Spin-Off Dividend for purposes of this Section 5.1(d) by
reference to the actual or when issued trading market for any securities
comprising such Spin-Off Dividend, it must in doing so consider the volume
weighted average prices in such market on the same date used in computing the
Current Market Price per share of Common Stock.

For purposes of clarity, if a Spin-Off Dividend would have reduced the Exercise
Price to an amount below the par value per share of the Common Stock, the
Exercise Price will be reduced to the par value per share of the Common Stock.

(e) Special Dividends. In the event the Company shall, at any time or from time
to time after the Original Issue Date while any Warrants remain outstanding and
unexpired in whole or in part, pay or make any Special Dividend, then and in
each such event, the Exercise Price in effect immediately prior to the close of
business on the date for the determination of the holders of Common Stock
entitled to receive such Special Dividend shall be decreased (to an amount not
less than the lesser of the par value of the Common Stock as of the date hereof
and such par value as of such date of determination) by an amount equal to the
amount of the cash so distributed to one share of Common Stock.

Any adjustment under this Section 5.1(e) shall, subject to Section 5.1(f)(v),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Stock entitled to
receive such Special Dividend.

For purposes of clarity, if a Special Dividend would have reduced the Exercise
Price to an amount below the par value per share of the Common Stock, the
Exercise Price will be reduced to the par value per share of the Common Stock
and any remaining amount of cash of the Special Dividend that would have
resulted in a reduction of the Exercise Price below the par value per share of
the Common Stock shall be disregarded.

(f) Other Provisions Applicable to Adjustments. The following provisions shall
be applicable to the making of adjustments to the Exercise Price and the number
of shares of Common Stock into which each Warrant is exercisable under
Section 5.1:

(i) Treasury Stock. The dividend or distribution of any issued shares of Common
Stock owned or held by or for the account of the Company shall be deemed a
dividend or distribution of shares of Common Stock for purposes of
Section 5.1(b). The Company shall not make or issue any dividend or distribution
on shares of Common Stock held in the treasury of the Company. For the purposes
of Section 5.1(b), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company.

 

17



--------------------------------------------------------------------------------

(ii) When Adjustments Are to be Made. The adjustments required by
Section 5.1(a), Section 5.1(b), Section 5.1(c), Section 5.1(d) and
Section 5.1(e) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Exercise
Price that would otherwise be required shall be made unless and until such
adjustment either by itself or with other adjustments not previously made
increases or decreases the Exercise Price immediately prior to the making of
such adjustment by at least 1%. Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by
Section 5.1(a), Section 5.1(b), Section 5.1(c), Section 5.1(d) and
Section 5.1(e) and not previously made, would result in such minimum adjustment.

(iii) Fractional Interests. In computing adjustments under this Section 5.1,
fractional interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.

(iv) Deferral of Issuance Upon Exercise. In any case in which Section 5.1(b) or
Section 5.1(d) shall require that a decrease in the Exercise Price be made
effective prior to the occurrence of a specified event and any Warrant is
exercised after the time at which the adjustment became effective but prior to
the occurrence of such specified event and, in connection therewith,
Section 5.1(g) shall require a corresponding increase in the number of shares of
Common Stock into which each Warrant is exercisable, the Company may elect to
defer (but not in any event later than the Expiration Date or the closing date
of the applicable Sale Transaction) until the occurrence of such specified event
(A) the issuance to the Holder of the Warrant Certificate evidencing such
Warrant (or other Person entitled thereto) of, and the registration of such
Holder (or other Person) as the record holder of, the Common Stock over and
above the Common Stock issuable upon such exercise on the basis of the number of
shares of Common Stock obtainable upon exercise of such Warrant immediately
prior to such adjustment and to require payment in respect of such number of
shares the issuance of which is not deferred on the basis of the Exercise Price
in effect immediately prior to such adjustment and (B) the corresponding
reduction in the Exercise Price; provided, however, that the Company shall
deliver to such Holder or other person a due bill or other appropriate
instrument that meet any applicable requirements of the principal national
securities exchange or other market on which the Common Stock is then traded and
evidences the right of such Holder or other Person to receive, and to become the
record holder of, such additional shares of Common Stock, upon the occurrence of
such specified event requiring such adjustment (without payment of any
additional Exercise Price in respect of such additional shares).

 

18



--------------------------------------------------------------------------------

(v) Deferral of Reduction in Exercise Price. In any case in which Section 5.1(e)
shall require that a decrease in the Exercise Price be made effective prior to
the occurrence of a specified event and any Warrant is exercised after the time
at which the adjustment became effective but prior to the occurrence of such
specified event, the Company may elect to defer (but not in any event later than
the Expiration Date or the closing date of the applicable Sale Transaction)
until the occurrence of such specified event the corresponding reduction in the
Exercise Price; provided, however, that the Company shall deliver to the Holder
of the Warrant Certificate evidencing such Warrant an appropriate instrument
that evidences the right of such Holder to receive from the Company, upon the
occurrence of such specified event requiring such adjustment, a cash refund
equal to the difference between (x) the Exercise Price paid to the Company on
the Exercise Date and (y) the Exercise Price as so reduced as a result of such
adjustment pursuant to Section 5.1(e).

(g) Adjustment to Shares Obtainable Upon Exercise. Whenever the Exercise Price
is adjusted as provided in this Section 5.1 (other than in Section 5.1(e) in the
case of a Special Dividend), the number of shares of Common Stock into which a
Warrant is exercisable shall simultaneously be adjusted by multiplying such
number of shares of Common Stock into which a Warrant is exercisable immediately
prior to such adjustment by a fraction, the numerator of which shall be the
Exercise Price immediately prior to such adjustment, and the denominator of
which shall be the Exercise Price immediately thereafter.

(h) Changes in Common Stock. In case at any time or from time to time after the
Original Issue Date while any Warrants remain outstanding and unexpired in whole
or in part, the Company (including any Successor Company) shall be a party to or
shall otherwise engage in any transaction or series of related transactions
constituting: (1) a consolidation of the Company with, a merger of the Company
into, a sale of all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole) to, any other Person, or any similar
transaction, in each case, in which the previously outstanding shares of Common
Stock shall be entitled to receive (either directly or upon subsequent
liquidation), cancelled, reclassified or converted or changed into or exchanged
for securities or other property (including cash) or any combination of the
foregoing (a “Non-Surviving Transaction”), or (2) any merger of another Person
into the Company in which the previously outstanding shares of Common Stock
shall be cancelled, reclassified or converted or changed into or exchanged for
securities of the Company or other property (including cash) or any combination
of the foregoing (a “Surviving Transaction”; any Non-Surviving Transaction or
Surviving Transaction being herein called a “Transaction”); then:

(x) if such Transaction constitutes a Sale Cash Only Transaction, then, at the
effective time of the consummation of such Sale Cash Only Transaction, (i) any
Warrants not exercised prior to the closing of such Sale Cash Only Transaction
shall automatically expire, terminate and become void and (ii) the Company shall
deliver or cause to be delivered to the Holder of each Warrant Certificate
evidencing any unexercised Warrants, cash in an amount, for each Warrant so
evidenced, equal to (1) the product of (I) the number of shares of Common Stock
into which such Warrant was exercisable immediately prior to such closing and
(II) the positive difference, if any, of the Fair Market Value of the Cash
Consideration per share of Common Stock in the Transaction and the Exercise
Price per share of Common Stock immediately prior to such closing plus (2) if
the effective time of

 

19



--------------------------------------------------------------------------------

the consummation of such Transaction is prior to both (a) the eighteen
(18) month anniversary of the Original Issue Date and (b) the effective time of
any Sale Securities Only Transaction or Sale Cash and Securities Transaction
that occurs after the Original Issue Date, the lesser of (I) the Black-Scholes
Value Limit with respect to such Sale Cash Only Transaction and (II) the
Black-Scholes Value of each Warrant as of the date of the consummation of the
Sale Cash Only Transaction; or

(y) if such Transaction is a Redomestication Transaction, a Non-Sale
Transaction, a Sale Cash and Securities Transaction or a Sale Securities Only
Transaction:

(i) as a condition to the consummation of such Transaction, the Company shall
(or, in the case of any Non-Surviving Transaction, the Company shall cause such
other Person to) execute and deliver to the Warrant Agent a written instrument
providing that:

(A) if such Transaction constitutes a Redomestication Transaction or a Non-Sale
Transaction, any Warrant that remains outstanding in whole or in part, upon the
exercise thereof at any time on or after the consummation of such Transaction,
shall be exercisable (on such terms and subject to such conditions as shall be
as nearly equivalent as may be practicable to the provisions set forth in this
Agreement) into, in lieu of the Common Stock issuable upon such exercise prior
to such consummation, only the securities or other property (“Substituted
Property”) that would have been receivable upon such Transaction by a Qualifying
Electing Person holding the number of shares of Common Stock into which such
Warrant was exercisable immediately prior to such Transaction and for an
aggregate Exercise Price for such Warrant equal to the product of (I) the number
of shares of Common Stock into which such Warrant was exercisable immediately
prior to such Transaction and (II) the Exercise Price per share of Common Stock
immediately prior to such Transaction; provided that if (i) such Non-Sale
Transaction would have otherwise been a Sale Cash Only Transaction (but for the
percentage beneficial ownership of a Specified Person specified in the
definition of such term that caused such Non-Sale Transaction to become such)
and (ii) such Warrants would not be entitled to any amount of cash pursuant to
Subsection 5.1(h)(x)(ii)(1) or Subsection 5.1(h)(x)(ii)(2), then the Warrants
shall automatically expire, terminate and become void upon the closing of such
Non-Sale Transaction;

 

20



--------------------------------------------------------------------------------

(B) if such Transaction constitutes a Sale Securities Only Transaction, any
Warrant that remains outstanding in whole or in part, upon the exercise thereof
at any time on or after the consummation of such Transaction, shall be
exercisable (on such terms and subject to such conditions as shall be as nearly
equivalent as may be practicable to the provisions set forth in this Agreement)
into, in lieu of the Common Stock issuable upon such exercise prior to such
consummation, only the securities (“Substituted Securities”) that would have
been receivable upon the consummation of such Transaction by a Qualifying Person
holding the number of shares of Common Stock into which such Warrant was
exercisable immediately prior to such Transaction and for an aggregate Exercise
Price for such Warrant equal to the product of (I) the number of shares of
Common Stock into which such Warrant was exercisable immediately prior to such
Transaction and (II) the Exercise Price per share of Common Stock immediately
prior to such Transaction; or

(C) if such Transaction constitutes a Sale Cash and Securities Transaction, any
Warrant that remains outstanding in whole or in part, upon the exercise thereof
at any time on or after the consummation of such Transaction, shall be
exercisable (on such terms and subject to such conditions as shall be as nearly
equivalent as may be practicable to the provisions set forth in this Agreement)
into, in lieu of the Common Stock issuable upon such exercise prior to such
consummation, only the Substituted Securities that would have been receivable
upon such Transaction by a Qualifying Person holding the number of shares of
Common Stock into which such Warrant was exercisable immediately prior to such
Transaction and for an aggregate Exercise Price for such Warrant equal to the
product of (I) the number of shares of Common Stock into which such Warrant was
exercisable immediately prior to such Transaction and (II) the Exercise Price
per share of Common Stock immediately prior to such time as decreased (to an
amount not less than the lesser of the par value of the Common Stock as of the
date hereof and such par value as of such date of determination) by an amount
equal to the Fair Market Value of the Cash Consideration per share of Common
Stock receivable in such Sale Cash and Securities Transaction by a Qualifying
Person; provided further, however, that if, as the result of rights of election,
the kind or amount of securities, cash and other property receivable upon such
Sale Cash and Securities Transaction is not the same for each share of Common
Stock held by a Qualifying Person, then, for the purposes of this
Section 5.1(h)(y)(i)(C), the kind and amount of securities, cash and other
property receivable upon such Sale Cash and Securities Transaction for each
share of Common Stock held by a Qualifying Person shall be deemed to be the pro
rata kind and amount per share of Common Stock (determined on the basis of all
outstanding shares of Common Stock held by Qualifying Persons) actually received
by all Qualifying Persons;

 

21



--------------------------------------------------------------------------------

(ii) except as otherwise specified in Section 5.1(h)(y)(i), the rights and
obligations of the Company (or, in the event of a Non-Surviving Transaction,
such other Person) and the Holders in respect of Substituted Property (in the
case of Section 5.1(h)(y)(i)(A)) or Substituted Securities (in the case of
Section 5.1(h)(y)(i)(B) or (C)) shall be substantially unchanged to be as nearly
equivalent as may be practicable to the rights and obligations of the Company
and Holders in respect of Common Stock hereunder as set forth in Section 3.1
hereof; and

(iii) such written instrument under clause (y)(i) above shall provide for
adjustments which, for events subsequent to the effective date of such written
instrument, shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 5. The above provisions of this
Section 5.1(h) shall similarly apply to successive Transactions.

For the avoidance of doubt, notwithstanding anything to the contrary contained
herein, (i) in no event shall a Holder be entitled to any Fair Market Value on
account of the Warrants (using the Black-Scholes Value or otherwise) in any Sale
Cash Only Transaction (other than the amount of cash specified in
Section 5.1(h)(x)(ii)(1)) if the effective time of the consummation of a Sale
Cash Only Transaction is prior to the eighteen (18) month anniversary of the
Original Issue Date but after the effective time of any Sale Securities Only
Transaction or Sale Cash and Securities Transaction that occurs after the
Original Issue Date and (ii) in no event shall a Holder be entitled to any Fair
Market Value on account of the Warrants (using the Black-Scholes Value or
otherwise) in any Sale Cash and Securities Transaction, Sale Securities Only
Transaction, Redomestication Transaction or Non-Sale Transaction (other than the
amount of Substituted Property or Substituted Securities, as applicable,
specified in Section 5.1(h)(y)(i)(A), (B) or (C), as applicable).

(i) Compliance with Governmental Requirements. Before taking any action that
would cause an adjustment reducing the Exercise Price below the then par value
of any of the shares of Common Stock into which the Warrants are exercisable,
the Company will take any corporate action that may be necessary in order that
the Company may validly and legally issue fully paid and non-assessable shares
of such Common Stock at such adjusted Exercise Price.

(j) Optional Tax Adjustment. The Company may at its option, at any time during
the term of the Warrants, increase the number of shares of Common Stock into
which each Warrant is exercisable, or decrease the Exercise Price, in addition
to those changes required by Section 5.1(a), Section 5.1(b), Section 5.1(c),
Section 5.1(d) or Section 5.1(e) as deemed advisable by the Board of Directors
of the Company, in order that any event treated for Federal income tax purposes
as a dividend of stock or stock rights shall not be taxable to the recipients.

(k) Warrants Deemed Exercisable. For purposes solely of this Section 5, the
number of shares of Common Stock which the holder of any Warrant would have been
entitled to receive had such Warrant been exercised in full at any time or into
which any Warrant was exercisable at any time shall be determined assuming such
Warrant was exercisable in full at such time.

 

22



--------------------------------------------------------------------------------

(l) Notice of Adjustment. Upon the occurrence of each adjustment of the Exercise
Price or the number of shares of Common Stock into which a Warrant is
exercisable pursuant to this Section 5.1, the Company at its expense shall
promptly:

(i) compute such adjustment in accordance with the terms hereof;

(ii) after such adjustment becomes effective, deliver to all Holders, in
accordance with Section 11.1(b) and Section 11.2 (including by means of a
current report on Form 8-K), a notice setting forth such adjustment and showing
in detail the facts upon which such adjustment (including the kind and amount of
securities, cash or other property for which the Warrants shall be exercisable
and the Exercise Price) is based; and

(iii) deliver to the Warrant Agent a certificate of the Treasurer of the Company
setting forth the Exercise Price and the number of shares of Common Stock into
which each Warrant is exercisable after such adjustment and setting forth a
brief statement of the facts requiring such adjustment and the computation by
which such adjustment was made (including a description of the basis on which
the Current Market Price of the Common Stock or the Fair Market Value of any
evidences of indebtedness, shares of capital stock, securities, cash or other
assets or consideration used in the computation was determined). As provided in
Section 10.1, the Warrant Agent shall be entitled to rely on such certificate
and shall be under no duty or responsibility with respect to any such
certificate, except to exhibit the same from time to time to any Holder desiring
an inspection thereof during reasonable business hours.

(m) Statement on Warrant Certificates. Irrespective of any adjustment in the
Exercise Price or amount or kind of shares into which the Warrants are
exercisable, Warrant Certificates theretofore or thereafter issued may continue
to express the same Exercise Price initially applicable or amount or kind of
shares initially issuable upon exercise of the Warrants evidenced thereby
pursuant to this Agreement.

5.2 Fractional Interest. The Company shall not be required upon the exercise of
any Warrant to issue any fractional shares, but may, in lieu of issuing any
fractional shares of Common Stock make an adjustment therefore in cash on the
basis of the Current Market Price per share of Common Stock on the date of such
exercise. If Warrant Certificates evidencing more than one Warrant shall be
presented for exercise at the same time by the same Holder, the number of full
shares of Common Stock which shall be issuable upon such exercise thereof shall
be computed on the basis of the aggregate number of Warrants so to be exercised.
The Holders, by their acceptance of the Warrant Certificates, expressly waive
their right to receive any fraction of a share of Common Stock or a stock
certificate representing a fraction of a share of Common Stock.

5.3 No Other Adjustments. Except in accordance with Section 5.1, the applicable
Exercise Price and the number of shares of Common Stock obtainable upon exercise
of any Warrant will not be adjusted for the issuance of Common Stock or any
securities convertible into or exchangeable for Common Stock or carrying the
right to purchase any of the foregoing, including, without limitation:

 

23



--------------------------------------------------------------------------------

(i) upon the issuance of any other securities by the Company on or after the
Original Issue Date, whether or not contemplated by the Plan, or upon the
issuance of shares of Common Stock upon the exercise of any such securities;

(ii) upon the issuance of any shares of Common Stock or other securities or any
payments pursuant to the Management Incentive Plan (as defined in the Plan) or
any other equity incentive plan of the Company;

(iii) upon the issuance of any shares of Common Stock pursuant to the exercise
of the Warrants; or

(iv) upon the issuance of any shares of Common Stock or other securities of the
Company in connection with a business acquisition transaction.

 

6.

Loss or Mutilation.

If (a) any mutilated Warrant Certificate is surrendered to the Warrant Agent or
(b) both (i) there shall be delivered to the Company and the Warrant Agent (A) a
claim by a Holder as to the destruction, loss or wrongful taking of any Warrant
Certificate of such Holder and a request thereby for a new replacement Warrant
Certificate, and (B) such indemnity bond as may be required by them to save each
of them and any agent of either of them harmless and (ii) such other reasonable
requirements as may be imposed by the Company and the Warrant Agent as permitted
by Section 8-405 of the Uniform Commercial Code have been satisfied, then, in
the absence of notice to the Company or the Warrant Agent that such Warrant
Certificate has been acquired by a “protected purchaser” within the meaning of
Section 8-405 of the Uniform Commercial Code, the Company shall execute and upon
its written request the Warrant Agent shall countersign and deliver to the
registered Holder of the lost, wrongfully taken, destroyed or mutilated Warrant
Certificate, in exchange therefore or in lieu thereof, a new Warrant Certificate
of the same tenor and for a like aggregate number of Warrants. At the written
request of such registered Holder, the new Warrant Certificate so issued shall
be retained by the Warrant Agent as having been surrendered for exercise, in
lieu of delivery thereof to such Holder, and shall be deemed for purposes of
Section 3.2 to have been surrendered for exercise on the date the conditions
specified in clauses (a) or (b) of the preceding sentence were first satisfied.

Upon the issuance of any new Warrant Certificate under this Section 6, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the fees and expenses of the Warrant Agent and of counsel to the
Company) in connection therewith.

Every new Warrant Certificate executed and delivered pursuant to this Section 6
in lieu of any lost, wrongfully taken or destroyed Warrant Certificate shall
constitute an additional contractual obligation of the Company, whether or not
the allegedly lost, wrongfully taken or destroyed Warrant Certificate shall be
at any time enforceable by anyone, and shall be entitled to the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly executed and delivered hereunder.

 

24



--------------------------------------------------------------------------------

The provisions of this Section 6 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of
mutilated, lost, wrongfully taken, or destroyed Warrant Certificates.

 

7.

Reservation and Authorization of Common Stock.

The Company covenants that, for the duration of the Exercise Period, the Company
will at all times reserve and keep available, from its authorized and unissued
Common Stock solely for issuance and delivery upon the exercise of the Warrants
and free of preemptive rights, such number of shares of Common Stock and other
securities, cash or property as from time to time shall be issuable upon the
exercise in full of all outstanding Warrants for cash. The Company further
covenants that it shall, from time to time, take all steps necessary to increase
the authorized number of shares of its Common Stock if at any time the
authorized number of shares of Common Stock remaining unissued would otherwise
be insufficient to allow delivery of all the shares of Common Stock then
deliverable upon the exercise in full of all outstanding Warrants. The Company
covenants that all shares of Common Stock issuable upon exercise of the Warrants
will, upon issuance, be duly and validly issued, fully paid and nonassessable
and will be free of restrictions on transfer and will be free from all taxes,
liens and charges in respect of the issue thereof (other than taxes in respect
of any transfer occurring contemporaneously or otherwise specified herein). The
Company shall take all such actions as may be necessary to ensure that all such
shares of Common Stock may be so issued without violation of any applicable law
or governmental regulation or any requirements of any U.S. national securities
exchange upon which shares of Common Stock may be listed (except for official
notice of issuance which shall be immediately delivered by the Company upon each
such issuance). The Company covenants that all shares of Common Stock will, at
all times that Warrants are exercisable, be duly approved for listing subject to
official notice of issuance on each securities exchange, if any, on which the
Common Stock is then listed. The Company covenants that the stock certificates,
if any, issued to evidence any shares of Common Stock issued upon exercise of
Warrants will comply with the Delaware General Corporation Law and any other
applicable law.

The Company hereby authorizes and directs its current and future transfer agents
for the Common Stock at all times to reserve stock certificates for such number
of authorized shares, to the extent as, and if, required. The Warrant Agent is
hereby authorized to requisition from time to time from any such transfer agents
stock certificates required to honor outstanding Warrants upon exercise thereof
in accordance with the terms of this Agreement, and the Company hereby
authorizes and directs such transfer agents to comply with all such requests of
the Warrant Agent. The Company will supply such transfer agents with duly
executed stock certificates for such purposes, to the extent as, and if,
required.

 

8.

Warrant Transfer Books.

The Warrant Agent will maintain an office (the “Corporate Agency Office”) in the
United States of America, where Warrant Certificates may be surrendered for
registration of transfer or exchange and where Warrant Certificates may be
surrendered for exercise of Warrants evidenced thereby, which office is 1110
Centre Point Curve, Suite 101, Mendota Heights, MN 55120-4101, on the Original
Issue Date. The Warrant Agent will give prompt written notice to all Holders of
Warrant Certificates of any change in the location of such office.

 

25



--------------------------------------------------------------------------------

The Warrant Certificates evidencing the Warrants shall be issued in registered
form only. The Company shall cause to be kept at the office of the Warrant Agent
designated for such purpose a warrant register (the “Warrant Register”) in
which, subject to such reasonable regulations as the Warrant Agent may prescribe
and such regulations as may be prescribed by law, the Company shall provide for
the registration of Warrant Certificates and of transfers or exchanges of
Warrant Certificates as herein provided.

Upon surrender for registration of transfer of any Warrant Certificate at the
Corporate Agency Office, the Company shall execute, and the Warrant Agent shall
countersign and deliver, in the name of the designated transferee or
transferees, one or more new Warrant Certificates evidencing a like aggregate
number of Warrants.

At the option of the Holder, Warrant Certificates may be exchanged at the office
of the Warrant Agent upon payment of the charges hereinafter provided for other
Warrant Certificates evidencing a like aggregate number of Warrants. Whenever
any Warrant Certificates are so surrendered for exchange, the Company shall
execute, and the Warrant Agent shall countersign and deliver, the Warrant
Certificates of the same tenor and evidencing the same number of Warrants as
evidenced by the Warrant Certificates surrendered by the Holder making the
exchange.

All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.

Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Company and the Warrant Agent, duly executed by the Holder thereof or his
attorney duly authorized in writing.

No service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.

The Warrant Agent shall, upon request of the Company from time to time, deliver
to the Company such reports of registered ownership of the Warrants and such
records of transactions with respect to the Warrants and the shares of Common
Stock as the Company may request. The Warrant Agent shall also make available to
the Company for inspection by the Company’s agents or employees, from time to
time as the Company may request, such original books of accounts and records
maintained by the Warrant Agent in connection with the issuance and exercise of
Warrants hereunder, such inspections to occur at the Corporate Agency Office
during normal business hours.

The Warrant Agent shall keep copies of this Agreement and any notices given to
Holders hereunder available for inspection by the Holders during normal business
hours at the Corporate Agency Office. The Company shall supply the Warrant Agent
from time to time with such numbers of copies of this Agreement as the Warrant
Agency may request.

 

26



--------------------------------------------------------------------------------

9.

Warrant Holders.

9.1 No Voting or Dividend Rights.

(a) No Holder of a Warrant Certificate evidencing any Warrant shall have or
exercise any rights by virtue hereof as a holder of Common Stock of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions as a holder of Common Stock or to receive notice of, or attend,
meetings or any other proceedings of the holders of Common Stock.

(b) The consent of any Holder of a Warrant Certificate shall not be required
with respect to any action or proceeding of the Company.

(c) Except as provided in Section 4, no Holder of a Warrant Certificate, by
reason of the ownership or possession of a Warrant or the Warrant Certificate
representing the same, shall have any right to receive any cash dividends, stock
dividends, allotments or rights or other distributions paid, allotted or
distributed or distributable to the holders of Common Stock prior to, or for
which the relevant record date preceded, the date of the exercise of such
Warrant.

(d) No Holder of a Warrant Certificate shall have any right not expressly
conferred hereunder or under, or by applicable law with respect to, the Warrant
Certificate held by such Holder.

9.2 Rights of Action. All rights of action against the Company in respect of
this Agreement, except rights of action vested in the Warrant Agent, are vested
in the Holders of the Warrant Certificates, and any Holder of any Warrant
Certificate, without the consent of the Warrant Agent or the Holder of any other
Warrant Certificate, may, in such Holder’s own behalf and for such Holder’s own
benefit, enforce and may institute and maintain any suit, action or proceeding
against the Company suitable to enforce, or otherwise in respect of, such
Holder’s right to exercise such Holder’s Warrants in the manner provided in this
Agreement.

9.3 Treatment of Holders of Warrant Certificates. Every Holder, by virtue of
accepting a Warrant Certificate, consents and agrees with the Company, with the
Warrant Agent and with every subsequent holder of such Warrant Certificate that,
prior to due presentment of such Warrant Certificate for registration of
transfer, the Company and the Warrant Agent may treat the Person in whose name
the Warrant Certificate is registered as the owner thereof for all purposes and
as the Person entitled to exercise the rights granted under the Warrants, and
neither the Company, the Warrant Agent nor any agent thereof shall be affected
by any notice to the contrary.

 

10.

Concerning the Warrant Agent.

10.1 Nature of Duties and Responsibilities Assumed. The Company hereby appoints
the Warrant Agent to act as agent of the Company as set forth in this Agreement.
The Warrant Agent hereby accepts the appointment as agent of the Company and
agrees to perform that agency upon the terms and conditions set forth in this
Agreement and in the Warrant Certificates or as the Company and the Warrant
Agent may hereafter agree, by all of which the Company and the Holders of
Warrant Certificates, by their acceptance thereof, shall be bound; provided,
however, that the terms and conditions contained in the Warrant Certificates are
subject to and governed by this Agreement or any other terms and conditions
hereafter agreed to by the Company and the Warrant Agent.

 

27



--------------------------------------------------------------------------------

The Warrant Agent shall not, by countersigning Warrant Certificates or by any
other act hereunder, be deemed to make any representations as to validity or
authorization of (i) the Warrants or the Warrant Certificates (except as to its
countersignature thereon), (ii) any securities or other property delivered upon
exercise of any Warrant, (iii) the accuracy of the computation of the number or
kind or amount of stock or other securities or other property deliverable upon
exercise of any Warrant or (iv) the correctness of any of the representations of
the Company made in such certificates that the Warrant Agent receives. The
Warrant Agent shall not at any time have any duty to calculate or determine
whether any facts exist that may require any adjustments pursuant to Section 5
hereof with respect to the kind and amount of shares or other securities or any
property issuable to Holders upon the exercise of Warrants required from time to
time. The Warrant Agent shall have no duty or responsibility to determine the
accuracy or correctness of such calculation or with respect to the methods
employed in making the same. The Warrant Agent shall not be accountable with
respect to the validity or value (or the kind or amount) of any shares of Common
Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
Section 5 hereof, and it makes no representation with respect thereto. The
Warrant Agent shall not be responsible for any failure of the Company to make
any cash payment or to issue, transfer or deliver any shares of Common Stock or
stock certificates or other securities or property upon the surrender of any
Warrant Certificate for the purpose of exercise or upon any adjustment pursuant
to Section 5 hereof or to comply with any of the covenants of the Company
contained in Section 5 hereof.

The Warrant Agent shall not (i) be liable for any recital or statement of fact
contained herein or in the Warrant Certificates or for any action taken,
suffered or omitted by it in good faith on the belief that any Warrant
Certificate or any other documents or any signatures are genuine or properly
authorized, (ii) be responsible for any failure on the part of the Company to
comply with any of its covenants and obligations contained in this Agreement or
in the Warrant Certificates or (iii) be liable for any act or omission in
connection with this Agreement except for its own gross negligence, bad faith or
willful misconduct (which gross negligence, bad faith or willful misconduct must
be determined by a final, non-appealable judgment of a court of competent
jurisdiction).

The Warrant Agent is hereby authorized to accept and protected in accepting
instructions with respect to the performance of its duties hereunder by Company
Order and to apply to any such officer named in such Company Order for
instructions (which instructions will be promptly given in writing when
requested), and the Warrant Agent shall not be liable for any action taken or
suffered to be taken by it in good faith in accordance with the instructions in
any Company Order.

The Warrant Agent may execute and exercise any of the rights and powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys, agents or employees; provided, however, reasonable care has been
exercised in the selection and in the continued employment of any such attorney,
agent or employee. The Warrant Agent shall not be under any obligation or duty
to institute, appear in or defend any action, suit or legal proceeding in
respect hereof, unless first indemnified to its satisfaction, but this provision
shall not affect the power of the Warrant Agent to take such action as the
Warrant Agent may consider proper, whether with or without such indemnity. The
Warrant Agent shall promptly notify the Company in writing of any claim made or
action, suit or proceeding instituted against it arising out of or in connection
with this Agreement.

 

28



--------------------------------------------------------------------------------

The Company shall perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further acts,
instruments and assurances as may reasonably be required by the Warrant Agent in
order to enable it to carry out or perform its duties under this Agreement.

The Warrant Agent shall act solely as agent of the Company hereunder and does
not assume any obligation or relationship of agency or trust for or with any of
the Holders or any beneficial owners of Warrants. The Warrant Agent shall not be
liable except for the failure to perform such duties as are specifically set
forth herein or specifically set forth in the Warrant Certificates, and no
implied covenants or obligations shall be read into this Agreement against the
Warrant Agent whose duties and obligations shall be determined solely by the
express provisions hereof or the express provisions of the Warrant Certificates.

10.2 Right to Consult Counsel. The Warrant Agent may at any time consult with
legal counsel satisfactory to it (who may be legal counsel for the Company), and
the Warrant Agent shall incur no liability or responsibility to the Company or
to any Holder for any action taken, suffered or omitted by it in good faith in
accordance with the opinion or advice of such counsel.

10.3 Compensation, Reimbursement and Indemnification. The Company agrees to pay
the Warrant Agent from time to time compensation for all fees and expenses
relating to its services hereunder as the Company and the Warrant Agent may
agree from time to time and to reimburse the Warrant Agent for reasonable
expenses and disbursements, including reasonable counsel fees incurred in
connection with the execution and administration of this Agreement. The Company
further agrees to indemnify the Warrant Agent for and hold it harmless against
any losses, liabilities or reasonable expenses arising out of or in connection
with the acceptance and administration of this Agreement, including the
reasonable costs, legal fees and expenses of investigating or defending any
claim of such liability, except that the Company shall have no liability
hereunder to the extent that any such loss, liability or expense results from
the Warrant Agent’s own gross negligence, bad faith or willful misconduct (which
gross negligence, bad faith or willful misconduct must be determined by a final,
non-appealable judgment of a court of competent jurisdiction).

10.4 Warrant Agent May Hold Company Securities. The Warrant Agent, any
Countersigning Agent and any stockholder, director, officer or employee of the
Warrant Agent or any Countersigning Agent may buy, sell or deal in any of the
warrants or other securities of the Company or its Affiliates, become
pecuniarily interested in transactions in which the Company or its Affiliates
may be interested, contract with or lend money to the Company or its Affiliates
or otherwise act as fully and freely as though it were not the Warrant Agent or
the Countersigning Agent, respectively, under this Agreement. Nothing herein
shall preclude the Warrant Agent or any Countersigning Agent from acting in any
other capacity for the Company or for any other legal entity.

 

29



--------------------------------------------------------------------------------

10.5 Resignation and Removal; Appointment of Successor.

(a) The Warrant Agent may resign its duties and be discharged from all further
duties and liability hereunder (except liability arising as a result of the
Warrant Agent’s own gross negligence or willful misconduct) after giving 30
days’ prior written notice to the Company. The Company may remove the Warrant
Agent upon 30 days’ written notice, and the Warrant Agent shall thereupon in
like manner be discharged from all further duties and liabilities hereunder,
except as aforesaid. The Warrant Agent shall, at the expense of the Company,
cause notice to be given in accordance with Section 11.1(b) to each Holder of a
Warrant Certificate of said notice of resignation or notice of removal, as the
case may be. Upon such resignation or removal, the Company shall appoint in
writing a new Warrant Agent. If the Company shall fail to make such appointment
within a period of 30 calendar days after it has been notified in writing of
such resignation by the resigning Warrant Agent or after such removal, then the
Holder of any Warrant Certificate may apply to any court of competent
jurisdiction for the appointment of a new Warrant Agent. Any new Warrant Agent,
whether appointed by the Company or by such a court, shall be a corporation
doing business under the laws of the United States or any state thereof in good
standing, authorized under such laws to act as Warrant Agent, and having a
combined capital and surplus of not less than $25,000,000. The combined capital
and surplus of any such new Warrant Agent shall be deemed to be the combined
capital and surplus as set forth in the most recent annual report of its
condition published by such Warrant Agent prior to its appointment; provided,
however, such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
acceptance in writing of such appointment by the new Warrant Agent, it shall be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named herein as the Warrant Agent, without any further
assurance, conveyance, act or deed; but if for any reason it shall be reasonably
necessary or expedient to execute and deliver any further assurance, conveyance,
act or deed, the same shall be done at the reasonable expense of the Company and
shall be legally and validly executed and delivered by the resigning or removed
Warrant Agent. Not later than the effective date of any such appointment, the
Company shall file notice thereof with the resigning or removed Warrant Agent.
Failure to give any notice provided for in this Section 10.5(a), however, or any
defect therein, shall not affect the legality or validity of the resignation of
the Warrant Agent or the appointment of a new Warrant Agent as the case may be.

(b) Any Person into which the Warrant Agent or any new Warrant Agent may be
merged, or any corporation resulting from any consolidation to which the Warrant
Agent or any new Warrant Agent shall be a party, shall be a successor Warrant
Agent under this Agreement without any further act; provided, that, such
corporation would be eligible for appointment as successor to the Warrant Agent
under the provisions of Section 10.5(a). Any such successor Warrant Agent shall
promptly cause notice of its succession as Warrant Agent to be given in
accordance with Section 11.1(b) to each Holder of a Warrant Certificate at such
Holder’s last address as shown on the Warrant Register.

10.6 Appointment of Countersigning Agent.

(a) The Warrant Agent may appoint a Countersigning Agent or Agents which shall
be authorized to act on behalf of the Warrant Agent to countersign Warrant
Certificates issued upon original issue and upon exchange, registration of
transfer or pursuant to Section 6, and Warrant Certificates so countersigned
shall be entitled to the benefits of this Agreement equally and proportionately
with any and all other Warrant Certificates duly executed and delivered

 

30



--------------------------------------------------------------------------------

hereunder. Wherever reference is made in this Agreement to the countersignature
and delivery of Warrant Certificates by the Warrant Agent or to Warrant
Certificates countersigned by the Warrant Agent, such reference shall be deemed
to include countersignature and delivery on behalf of the Warrant Agent by a
Countersigning Agent and Warrant Certificates countersigned by a Countersigning
Agent. Each Countersigning Agent shall be acceptable to the Company and shall at
the time of appointment be a corporation doing business under the laws of the
United States of America or any State thereof in good standing, authorized under
such laws to act as Countersigning Agent, and having a combined capital and
surplus of not less than $25,000,000. The combined capital and surplus of any
such new Countersigning Agent shall be deemed to be the combined capital and
surplus as set forth in the most recent annual report of its condition published
by such Countersigning Agent prior to its appointment; provided, however, such
reports are published at least annually pursuant to law or to the requirements
of a Federal or state supervising or examining authority.

(b) Any Person into which a Countersigning Agent may be merged or any
corporation resulting from any consolidation to which such Countersigning Agent
shall be a party, shall be a successor Countersigning Agent without any further
act; provided, that, such corporation would be eligible for appointment as a new
Countersigning Agent under the provisions of Section 10.6(a), without the
execution or filing of any paper or any further act on the part of the Warrant
Agent or the Countersigning Agent. Any such successor Countersigning Agent shall
promptly cause notice of its succession as Countersigning Agent to be given in
accordance with Section 11.1(b) to each Holder of a Warrant Certificate at such
Holder’s last address as shown on the Warrant Register.

(c) A Countersigning Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Warrant Agent and to the Company. The Warrant
Agent may at any time terminate the agency of a Countersigning Agent by giving
30 days’ prior written notice thereof to such Countersigning Agent and to the
Company.

(d) The Warrant Agent agrees to pay to each Countersigning Agent from time to
time reasonable compensation for its services under this Section 10.6 and the
Warrant Agent shall be entitled to be reimbursed for such payments, subject to
the provisions of Section 10.3.

(e) Any Countersigning Agent shall have the same rights and immunities as those
of the Warrant Agent set forth in Section 10.1.

 

11.

Notices.

11.1 Notices Generally.

(a) Any request, notice, direction, authorization, consent, waiver, demand or
other communication permitted or authorized by this Agreement to be made upon,
given or furnished to or filed with the Company or the Warrant Agent by the
other party hereto or by any Holder shall be sufficient for every purpose
hereunder if in writing (including telecopy communication) and telecopied or
delivered by hand (including by courier service) as follows:

 

31



--------------------------------------------------------------------------------

if to the Company, to:

Parker Drilling Company

5 Greenway Plaza, Suite 100

Houston, Texas 77046

Attention: John Edward Menger and

Jennifer Simons

with a copy which shall not constitute notice to:

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Julian J. Seiguer, P.C.

Facsimile: (713) 836-3601

if to the Warrant Agent, to:

Equiniti Trust Company

c/o EQ Shareowner Services

1110 Centre Point Curve, Suite 101

Mendota Heights, MN 55120-4101

Attention: Chris Ward

Facsimile: (651) 450-4101

or, in either case, such other address as shall have been set forth in a notice
delivered in accordance with this Section 11.1(a).

All such communications shall, when so telecopied or delivered by hand, be
effective when telecopied with confirmation of receipt or received by the
addressee, respectively.

Any Person that telecopies any communication hereunder to any Person shall, on
the same date as such telecopy is transmitted, also send, by first class mail,
postage prepaid and addressed to such Person as specified above, an original
copy of the communication so transmitted.

(b) Where this Agreement provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at the address of such Holder as it appears in the Warrant
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Where this Agreement
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made by a method approved by the Warrant Agent as one
which would be most reliable under the circumstances for successfully delivering
the notice to the addressees shall constitute a sufficient notification for
every purpose hereunder.

 

32



--------------------------------------------------------------------------------

Where this Agreement provides for notice of any event to a Holder of a Global
Warrant Certificate, such notice shall be sufficiently given if given to the
Depositary (or its designee), pursuant to its Applicable Procedures, not later
than the latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice.

11.2 Required Notices to Holders. In the event the Company shall:

(a) take any action that would result (or, but for the third paragraph of
Section 5.1(d) or the third paragraph of Section 5.1(e), would have resulted) in
(x) an adjustment to the Exercise Price and/or the number of shares of Common
Stock issuable upon exercise of a Warrant pursuant to Section 5.1 or (y) any
dividend or distribution to holders of the Common Stock that does not constitute
a Special Dividend or a Spin-Off Dividend;

(b) consummate any Winding Up; or

(c) consummate any Sale Transaction (each of (a), (b) or (c), an “Action”);

then, in each such case, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such Action, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b) hereof, a written notice of such Action, including, in the case
of an action pursuant to Section 11.2(a), the information required under
Section 5.1(l)(ii). Such notice shall be given promptly after (or, in the case
of an Action specified in clause (a)(y) or the parenthetical in clause (a), at
least five (5) Business Days prior to) the earlier of (i) the effective date of
such Action or (ii) the date for the determination of the holders of Common
Stock entitled to receive any dividend or distribution or otherwise participate
in such Action.

If at any time the Company shall cancel any of the Actions for which notice has
been given under this Section 11.2 prior to the consummation thereof, the
Company shall give each Holder prompt notice of such cancellation in accordance
with Section 11.1(b), unless the Company has made a filing with the Commission,
including pursuant to a current report on Form 8-K, which filing discloses the
cancellation of such Actions.

In addition, in the event the Company enters into any definitive agreement with
respect to any Sale Transaction, unless the Company has made a filing with the
Commission, including pursuant to a Current Report on Form 8-K, which filing
discloses such agreement, the Company shall cause to be delivered to the Warrant
Agent and shall give to each Holder of a Warrant Certificate, in accordance with
Section 11.1(b), a notice of the entering into such definitive agreement.

 

12.

Inspection.

The Warrant Agent shall cause a copy of this Agreement to be available at all
reasonable times at the office of the Warrant Agent for inspection by any Holder
of any Warrant Certificate. The Warrant Agent may require any such Holder to
submit its Warrant Certificate for inspection by the Warrant Agent.

 

33



--------------------------------------------------------------------------------

13.

Amendments.

(a) Subject to Section 13(c), this Agreement may be amended by the Company and
the Warrant Agent with the consent of the Required Warrant Holders.

(b) Notwithstanding the foregoing, subject to Section 13(c), the Company and the
Warrant Agent may, without the consent or concurrence of the Holders of the
Warrant Certificates, by supplemental agreement or otherwise, amend this
Agreement for the purpose of making any changes or corrections in this Agreement
that (i) are required to cure any ambiguity or to correct or supplement any
defective or inconsistent provision or clerical omission or mistake or manifest
error herein contained or (ii) add to the covenants and agreements of the
Company in this Agreement further covenants and agreements of the Company
thereafter to be observed, or surrender any rights or powers reserved to or
conferred upon the Company in this Agreement; provided, however, that in either
case such amendment shall not adversely affect the rights or interests of the
Holders of the Warrant Certificates hereunder in any material respect.

(c) The consent of each Holder of any Warrant Certificate evidencing any
Warrants affected thereby shall be required for any supplement or amendment to
this Agreement or the Warrants that would: (i) increase the Exercise Price or
decrease the number of shares of Common Stock receivable upon exercise of
Warrants, in each case other than as provided in Section 5.1; (ii) the
Expiration Date is changed to an earlier date; or (iii) modify the provisions
contained in Section 5.1 in a manner adverse to the Holders of Warrant
Certificates generally with respect to their Warrants.

(d) The Warrant Agent shall join with the Company in the execution and delivery
of any such amendment unless such amendment affects the Warrant Agent’s own
rights, duties or immunities hereunder, in which case the Warrant Agent may, but
shall not be required to, join in such execution and delivery; provided, that,
as a condition precedent to the Warrant Agent’s execution of any amendment to
this Agreement, the Company shall deliver to the Warrant Agent a certificate
from an Appropriate Officer that states that the proposed amendment is in
compliance with the terms of this Section 13. Upon execution and delivery of any
amendment pursuant to this Section 13, such amendment shall be considered a part
of this Agreement for all purposes and every Holder of a Warrant Certificate
theretofore or thereafter countersigned and delivered hereunder shall be bound
thereby.

(e) Promptly after the execution by the Company and the Warrant Agent of any
such amendment, unless the Company has made a filing with the Commission,
including pursuant to a current report on Form 8-K, which filing discloses such
adjustment, the Company shall give notice to the Holders of Warrant
Certificates, setting forth in general terms the substance of such amendment, in
accordance with the provisions of Section 11.1(b). Any failure of the Company to
mail such notice or any defect therein, shall not, however, in any way impair or
affect the validity of any such amendment.

 

34



--------------------------------------------------------------------------------

14.

Waivers.

The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company has obtained the
written consent of the Required Warrant Holders as required pursuant to
Section 13 and, if Section 13(c) applies, the consent of the Holders of any
Warrant Certificates evidencing any Warrants affected thereby.

 

15.

Successor to Company.

So long as Warrants remain outstanding, the Company will not enter into any
Non-Surviving Transaction in which Warrants would be outstanding after
consummation unless the acquirer (a “Successor Company”) shall expressly assume
by a supplemental agreement, executed and delivered to the Warrant Agent, in
form reasonably satisfactory to the Warrant Agent, the due and punctual
performance of every covenant of this Agreement on the part of the Company to be
performed and observed and shall have provided for exercise rights in accordance
with Section 5.1(h). Upon the consummation of such Non-Surviving Transaction,
the acquirer shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Agreement with the same effect as if
such acquirer had been named as the Company herein.

 

16.

Headings.

The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.

 

17.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which together constitute one and the
same instrument.

 

18.

Severability.

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision hereof will not affect the validity or
enforceability of the other provisions hereof; provided, that, if any provision
of this Agreement, as applied to any party or to any circumstance, is adjudged
by a court or governmental body not to be enforceable in accordance with its
terms, the parties agree that the court or governmental body making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

19.

No Redemption.

The Warrants shall not be subject to redemption by the Company or any other
Person; provided, that, the Warrants may be acquired by means other than a
redemption, whether by tender offer, open market purchases, negotiated
transactions or otherwise, in accordance with applicable securities laws, so
long as such acquisition does not otherwise violate the terms of this Agreement.

 

35



--------------------------------------------------------------------------------

20.

Persons Benefiting.

This Agreement shall be binding upon and inure to the benefit of the Company,
the Warrant Agent and the Holders from time to time. Nothing in this Agreement,
express or implied, is intended to confer upon any person other than the
Company, the Warrant Agent and the Holders any rights or remedies under or by
reason of this Agreement or any part hereof, and all covenants, conditions,
stipulations, promises and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto and of the Holders. Each
Holder, by acceptance of a Warrant Certificate, agrees to all of the terms and
provisions of this Agreement applicable thereto.

 

21.

Applicable Law; Venue.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT
OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) TO THE EXTENT SUCH RULES OR PROVISIONS WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK. EACH OF THE
PARTIES TO THIS AGREEMENT CONSENTS AND AGREES THAT ANY ACTION TO ENFORCE THIS
AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTE ARISES IN LAW OR EQUITY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK
STATE COURT SITTING IN NEW YORK CITY. THE PARTIES HERETO CONSENT AND AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES TO THIS
AGREEMENT WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY AND SUCH
PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR
(II) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN SUCH COURTS IS BROUGHT IN
AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED
IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE
PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE
ANY OBJECTIONS TO SERVICE IN THE MANNER HEREIN PROVIDED.

 

22.

Entire Agreement.

This Agreement sets forth the entire agreement of the parties hereto as to the
subject matter hereof and supersedes all previous agreements among all or some
of the parties hereto with respect thereto, whether written, oral or otherwise.

[Remainder of Page Intentionally Left Blank]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

PARKER DRILLING COMPANY, a Delaware corporation By:  

/s/ Jennifer F. Simons

  Name:   Jennifer F. Simons   Title:   Vice President, General Counsel and
Secretary EQUINITI TRUST COMPANY, as Warrant Agent By:  

/s/ Martin J. Knapp

  Name:   Martin J. Knapp   Title:   Vice President

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FACE OF WARRANT CERTIFICATE]1

PARKER DRILLING COMPANY

WARRANT CERTIFICATE

EVIDENCING

WARRANTS TO PURCHASE COMMON STOCK

[FACE]

 

No. [    ]   CUSIP No. 701081119

[UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”),
TO PARKER DRILLING COMPANY (THE “COMPANY”), THE CUSTODIAN OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

TRANSFER OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, AND NOT IN PART, TO THE COMPANY, DTC, THEIR SUCCESSORS AND THEIR
RESPECTIVE NOMINEES.]2

 

1 

To be removed in the versions of the Definitive Warrant Certificates printed in
multiple copies for use by the Warrant Agent in preparing Definitive Warrants
Certificates for issuance and delivery from time to time to holders.

2 

Include only on Global Warrant Certificate.

 

A-1



--------------------------------------------------------------------------------

PARKER DRILLING COMPANY

 

No. [    ]    [    ,    ,    ] Warrants    CUSIP No. 701081119

THIS CERTIFIES THAT, for value received, [                ], or registered
assigns, is the registered owner of the number of Warrants to purchase Common
Stock of Parker Drilling Company, a Delaware corporation (the “Company”, which
term includes any successor thereto under the Warrant Agreement, dated as of
March 26, 2019 (the “Warrant Agreement”), between the Company and Equiniti Trust
Company, as warrant agent (the “Warrant Agent”, which term includes any
successor thereto permitted under the Warrant Agreement)) specified above [or
such lesser number as may from time to time be endorsed on the “Schedule of
Decreases in Warrants” attached hereto]3, and is entitled, subject to and upon
compliance with the provisions hereof and of the Warrant Agreement, at such
Holder’s option, at any time when the Warrants evidenced hereby are exercisable,
to purchase from the Company one share of Common Stock of the Company for each
Warrant evidenced hereby, at the purchase price of $48.85 per share (as adjusted
from time to time, the “Exercise Price”), payable in full at the time of
purchase, the number of shares of Common Stock into which and the Exercise Price
at which each Warrant shall be exercisable each being subject to adjustment as
provided in Section 5 of the Warrant Agreement.

All shares of Common Stock issuable by the Company upon the exercise of Warrants
shall, upon such issuance, be duly and validly issued and fully paid and
nonassessable. The Company shall pay any and all taxes (other than income taxes)
that may be payable in respect of the issue or delivery of shares of Common
Stock on exercise of Warrants. The Company shall not be required, however, to
pay any tax or other charge imposed in respect of any transfer involved in the
issue and delivery of shares of Common Stock in book-entry form or any
certificates for shares of Common Stock or payment of cash to any Person other
than the Holder of the Warrant Certificate evidencing the exercised Warrant, and
in case of such transfer or payment, the Warrant Agent and the Company shall not
be required to issue or deliver any shares of Common Stock in book-entry form or
any certificate or pay any cash until (a) such tax or charge has been paid or an
amount sufficient for the payment thereof has been delivered to the Warrant
Agent or to the Company or (b) it has been established to the Company’s
satisfaction that any such tax or other charge that is or may become due has
been paid.

Each Warrant evidenced hereby may be exercised by the Holder hereof at the
Exercise Price then in effect on any Business Day from and after the Original
Issue Date until 5:00 p.m., New York time, on the Expiration Date in the Warrant
Agreement.

Subject to the provisions hereof and of the Warrant Agreement, the Holder of
this Warrant Certificate may exercise all or any whole number of the Warrants
evidenced hereby by, in the case of a Global Warrant Certificate, delivery to
the Warrant Agent of the Exercise Form on the reverse hereof, setting forth the
number of Warrants being exercised and otherwise properly completed and duly
executed by the Holder thereof to the Warrant Agent, and delivering such
Warrants by book-entry transfer through the facilities of the Depositary, to the
Warrant Agent in accordance

 

3 

Include only on Global Warrant Certificate.

 

A-2



--------------------------------------------------------------------------------

with the Applicable Procedures and otherwise complying with Applicable
Procedures in respect of the exercise of such Warrants or, in the case of a
Definitive Warrant Certificate, delivery to the Warrant Agent of the Exercise
Form on the reverse hereof, setting forth the number of Warrants being exercised
and otherwise properly completed and duly executed by the Holder thereof to the
Warrant Agent, and surrendering this Warrant Certificate to the Warrant Agent at
its office maintained for such purpose (the “Corporate Agency Office”), together
with payment in full of the Exercise Price as then in effect for each share of
Common Stock receivable upon exercise of each Warrant being submitted for
exercise. Any such payment of the Exercise Price is to be by cashier’s check
payable to the order of the Company, or by wire transfer in immediately
available funds to such account of the Company at such banking institution as
the Company shall have designated from time to time for such purpose.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless this Warrant Certificate has been countersigned by the Warrant Agent by
manual signature of an authorized officer on behalf of the Warrant Agent, this
Warrant Certificate shall not be valid for any purpose and no Warrant evidenced
hereby shall be exercisable.

IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed
under its corporate seal.

Dated: [                     ], 20[        ]

 

      PARKER DRILLING COMPANY

 

 

 

    By:  

     

        Jennifer Simons        

Vice President, General Counsel

and Secretary

ATTEST:

     

Countersigned:

     

EQUINITI TRUST COMPANY, as

Warrant Agent

  OR     By:  

     

    By:  

 

  Authorized Agent       as Countersigning Agent       By:  

 

        Authorized Officer

 

A-3



--------------------------------------------------------------------------------

Reverse of Warrant Certificate

PARKER DRILLING COMPANY

WARRANT CERTIFICATE

EVIDENCING

WARRANTS TO PURCHASE COMMON STOCK

The Warrants evidenced hereby are one of a duly authorized issue of Warrants of
the Company designated as its Warrants to Purchase Common Stock (“Warrants”),
limited in aggregate number to 2,580,182 issued under and in accordance with the
Warrant Agreement, to which the Warrant Agreement and all amendments thereto
reference is hereby made for a statement of the respective rights, limitations
of rights, duties and immunities thereunder of the Company, the Warrant Agent,
the Holders of Warrant Certificates and the owners of the Warrants evidenced
thereby and of the terms upon which the Warrant Certificates are, and are to be,
countersigned and delivered. A copy of the Warrant Agreement shall be available
at all reasonable times at the office of the Warrant Agent for inspection by the
Holder hereof.

The Warrant Agreement provides that, in addition to certain adjustments to the
number of shares of Common Stock into which a Warrant is exercisable and the
Exercise Price required to be made in certain circumstances, (x) in the case of
any Transaction that is a Redomestication Transaction, a Non-Sale Transaction, a
Sale Cash and Securities Transaction or a Sale Securities Only Transaction, the
Company shall (or, in the case of any Non-Surviving Transaction, the Company
shall cause the other Person involved in such Transaction to) execute and
deliver to the Warrant Agent a written instrument providing that (i) the
Warrants evidenced hereby, if then outstanding, will be exercisable thereafter,
during the period the Warrants evidenced hereby shall be exercisable as
specified herein, only into the Substituted Securities (in the case of any Sale
Securities Only Transaction or Sale Cash and Securities Transaction) or
Substituted Property (in the case of any Transaction (other than a Sale
Transaction)), subject to certain limitations if the Warrants have no value,
that would have been receivable upon such Transaction by a Qualifying Person
holding the number of shares of Common Stock that would have been issued upon
exercise of such Warrant if such Warrant had been exercised in full immediately
prior to such Transaction (upon certain assumptions specified in the Warrant
Agreement); (ii) in the case of any Sale Cash and Securities Transaction, the
aggregate Exercise Price for any Warrant will be reduced in respect of the Cash
Consideration receivable upon such Transaction by a Qualifying Person holding
such number of shares of Common Stock; and (iii) the rights and obligations of
the Company (or, in the case of any Non-Surviving Transaction, the other Person
involved in such Transaction) and the holders in respect of Substituted
Securities shall be substantially unchanged to be as nearly equivalent as may be
practicable to the rights and obligations of the Company and Holders in respect
of Common Stock, and (y) in the case of any Sale Cash Only Transaction, the
Company shall make certain specified payments of cash and the Warrants will
expire or become immediately exercisable, in each case as more fully specified
in the Warrant Agreement.

 

A-4



--------------------------------------------------------------------------------

Except as provided in the Warrant Agreement, all outstanding Warrants shall
expire, terminate and become void and all rights of the Holders of Warrant
Certificates evidencing such Warrants shall automatically terminate and cease to
exist, as of 5:00 p.m., New York time, on the Expiration Date. The “Expiration
Date” shall mean the earlier to occur of (x) September 26, 2024 5:00 p.m. New
York time (the fifth and a half (5 1/2) anniversary of the Original Issue Date)
or, if not a Business Day, then the next Business Day thereafter; (y) the date
of consummation of any Sale Cash Only Transaction; and (z) a Winding Up.

In the event of the exercise of less than all of the Warrants evidenced hereby,
a new Warrant Certificate of the same tenor and for the number of Warrants which
are not exercised shall be issued by the Company in the name or upon the written
order of the Holder of this Warrant Certificate upon the cancellation hereof.

The Warrant Certificates are issuable only in registered form in denominations
of whole numbers of Warrants. Upon surrender at the office of the Warrant Agent
and payment of the charges specified herein and in the Warrant Agreement, this
Warrant Certificate may be exchanged for Warrant Certificates in other
authorized denominations or the transfer hereof may be registered in whole or in
part in authorized denominations to one or more designated transferees;
provided, however, that such other Warrant Certificates issued upon exchange or
registration of transfer shall evidence the same aggregate number of Warrants as
this Warrant Certificate. The Company shall cause to be kept at the office of
the Warrant Agent the Warrant Register in which, subject to such reasonable
regulations as the Warrant Agent may prescribe and such regulations as may be
prescribed by law, the Company shall provide for the registration of Warrant
Certificates and of transfers or exchanges of Warrant Certificates. No service
charge shall be made for any registration of transfer or exchange of Warrant
Certificates; provided, however, the Company may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Warrant
Certificates.

Prior to due presentment of this Warrant Certificate for registration of
transfer, the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent may treat the Person in whose name this Warrant Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Warrant Agent nor any such agent shall be affected by notice to the contrary.

The Warrant Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of Warrant Certificates under the Warrant
Agreement at any time by the Company and the Warrant Agent with the consent of
the Required Warrant Holders.

Until the exercise of any Warrant, subject to the provisions of the Warrant
Agreement and except as may be specifically provided for in the Warrant
Agreement, (i) no Holder of a Warrant Certificate evidencing any Warrant shall
have or exercise any rights by virtue hereof as a holder of Common Stock of the
Company, including, without limitation, the right to vote, to receive dividends
and other distributions or to receive notice of, or attend meetings of,
stockholders or any other proceedings of the Company; (ii) the consent of any
such Holder shall not be required with respect to any action or proceeding of
the Company; (iii) except as provided with respect to a Winding Up of the
Company, no such Holder, by reason of the ownership or possession of a Warrant
or the Warrant Certificate representing the same, shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions (except as specifically

 

A-5



--------------------------------------------------------------------------------

provided in the Warrant Agreement), paid, allotted or distributed or
distributable to the stockholders of the Company prior to or for which the
relevant record date preceded the date of the exercise of such Warrant; and
(iv) no such Holder shall have any right not expressly conferred by the Warrant
or Warrant Certificate held by such Holder.

This Warrant Certificate, each Warrant evidenced thereby and the Warrant
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of New York or any other
jurisdiction) to the extent such rules or provisions would cause the application
of the laws of any jurisdiction other than the State of New York. Any action to
enforce the this Warrant Certificate, each Warrant evidenced thereby and the
Warrant Agreement or any dispute, whether such dispute arises in law or equity,
arising out of or relating to this Warrant Certificate, each Warrant evidenced
thereby and the Warrant Agreement shall be brought exclusively in the United
States District Court for the Southern District of New York or any New York
State Court sitting in New York City.

All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement. In
the event of any conflict between this Warrant Certificate and the Warrant
Agreement, the Warrant Agreement shall control.

 

A-6



--------------------------------------------------------------------------------

Exercise Form

Equiniti Trust Company

c/o EQ Shareowner Services

1110 Centre Point Curve, Suite 101

Mendota Heights, MN 55120-4101

Attention: Transfer Department

Re: Parker Drilling Company Warrant Agreement, dated as of March 26, 2019

In accordance with and subject to the terms and conditions hereof and of the
Warrant Agreement, the undersigned Holder of this Warrant Certificate hereby
irrevocably elects to exercise                                  Warrants
evidenced by this Warrant Certificate and represents that for each of the
Warrants evidenced hereby being exercised such Holder has tendered the Exercise
Price in the aggregate amount of $                     by cashier’s check
payable to the order of the Company, or by wire transfer in immediately
available funds to such account of the Company at such banking institution as
the Company shall have designated from time to time for such purpose.4

The undersigned requests that the shares of Common Stock issuable upon exercise
be issued in accordance with Section 3.2(e) of the Warrant Agreement and
delivered, together with any other property receivable upon exercise, in such
manner as is specified in the instructions set forth below

If the number of Warrants exercised is less than all of the Warrants evidenced
hereby, (i) if this Warrant Certificate is a Global Warrant Certificate, the
Warrant Agent shall endorse the “Schedule of Decreases in Warrants” attached
hereto to reflect the Warrants being exercised or (ii) if this Warrant
Certificate is a Definitive Warrant Certificate, the undersigned requests that a
new Definitive Warrant Certificate representing the remaining Warrants evidenced
hereby be issued and delivered to the undersigned unless otherwise specified in
the instructions below.

 

 

4 

If electing Holder pursuant to Section 3.7, Exercise Form will also state
beneficial ownership of Common Stock by the Holder, its Affiliates and its Group
Members.

 

A-7



--------------------------------------------------------------------------------

Dated:  

 

              Name:   

 

 

         (Please Print)

 

           

(Insert Social Security or Other

Identifying Number of Holder and

Holder Name)

         Address:   

 

        

 

        

 

        

 

        

 

           Signature            (Signature must conform in all respects to name
of Holder as specified on the face of this Warrant Certificate and must bear a
signature guarantee by a bank, trust company or member firm of a U.S. national
securities exchange.)

Signature Guaranteed:

Instructions (i) as to denominations and names of Common Stock issuable upon
exercise and as to delivery of such securities and any other property issuable
upon exercise and (ii) if applicable, as to Definitive Warrant Certificates
evidencing unexercised Warrants:

Assignment

(Form of Assignment To Be Executed If Holder Desires To Transfer Warrant
Certificate)

FOR VALUE RECEIVED                                                   hereby
sells, assigns and transfers unto

Please insert social security or

other identifying number

(Please print name and address including zip code)

the Warrants represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint                     Attorney, to transfer
said Warrant Certificate on the books of the within-named Company with full
power of substitution in the premises.

 

Dated:  

 

         Signature   

 

      (Signature must conform in all respects to name of Holder as specified on
the face of this Warrant Certificate and must bear a signature guarantee by a
bank, trust company or member firm of a U.S. national securities exchange.)

 

A-8



--------------------------------------------------------------------------------

[SCHEDULE A

SCHEDULE OF DECREASES IN WARRANTS

The following decreases in the number of Warrants evidenced by this Global
Warrant Certificate have been made:

 

Date

  

Amount of decrease in

number of Warrants

evidenced by this Global

Warrant Certificate

  

Number of Warrants

evidenced by this Global

Warrant Certificate

following such decrease

  

Signature of authorized
signatory]5

 

5 

Include only on Global Warrant Certificate.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT B

March [•], 2019

Parker Drilling Company

5 Greenway Plaza, Suite 100

Houston, Texas 77046

Attention: John Edward Menger and Jennifer Simons

Equiniti Trust Company

c/o EQ Shareowner Services

1110 Centre Point Curve, Suite 101

Mendota Heights, MN 55120-4101

Attention: Chris Ward

 

Re:

Maximum Percentage Election

Ladies and Gentlemen:

Reference is made to the Warrant Agreement, to be dated on or about March 26,
2019 (as amended, the “Agreement”), by and between Parker Drilling Company, a
Delaware corporation (the “Company”), and Equiniti Trust Company, a limited
trust company organized under the laws of the State of New York, as warrant
agent (the “Warrant Agent”). Capitalized terms used herein and not defined shall
have the meaning assigned to such term in the Warrant Agreement.

Pursuant to Section 3.7 of the Agreement, the undersigned hereby notifies the
Company and the Warrant Agent that it elects to be subject to the provisions
contained in Section 3.7 of the Agreement.

[Remainder of page intentionally left blank]

 

B-1



--------------------------------------------------------------------------------

Very truly yours, [Name of Holder] By:  

 

  Name:   [•]   Title:   [•]

 

B-2